NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
official text of the opinion.



In the Supreme Court of Georgia



                                                   Decided: June 30, 2022

                         S22A0093. McIVER v. THE STATE.


        BOGGS, Presiding Justice.

        At a 2018 jury trial, Claud Lee “Tex” McIver III was convicted

of felony murder and other crimes arising out of the shooting death

of his wife, Diane McIver. 1 He appeals, asserting among other

enumerations of error that the trial court erred in refusing his


        1The shooting occurred on September 25, 2016. McIver was originally
indicted in April 2017; on August 22, 2017, he was reindicted for malice murder
(Count 1), felony murder (Count 2), aggravated assault (Count 3), possession
of a firearm during the commission of a felony (Count 4), and three counts of
influencing a witness (Counts 5-7). McIver was tried before a jury from March
5 to April 23, 2018. The trial court granted a directed verdict of acquittal as to
two counts of influencing a witness, and the jury found McIver not guilty of
malice murder but guilty of felony murder, aggravated assault, the firearm
possession charge, and the remaining count of influencing a witness. On May
23, 2018, McIver was sentenced to serve life in prison for felony murder, five
years in prison for influencing a witness concurrently with the felony murder
conviction, and a suspended concurrent sentence of five years on the firearm
charge. The aggravated assault merged with the felony murder count. McIver
filed a timely motion for new trial, which was amended on February 3, 2020,
and March 10, 2020. After a hearing on October 23, 2020, the motion was
denied on July 2, 2021. McIver’s notice of appeal was filed on July 6, 2021, and
amended on July 13, 2021. The case was docketed in this Court for the term
beginning in December 2021, and orally argued on January 19, 2022.
request to charge the jury on the lesser grade of involuntary

manslaughter under OCGA § 16-5-3 (b) and in allowing the State to

introduce allegedly inadmissible and prejudicial evidence and make

improper comments during closing argument.

     We conclude that the trial court erred in refusing McIver’s

request to charge on the lesser grade of involuntary manslaughter,

because the charge was authorized by law and some evidence

supported the giving of the charge. We further conclude that the

failure to give the charge was not harmless error, because we cannot

say that it is highly probable that this error did not contribute to the

jury’s verdicts. We therefore reverse McIver’s convictions for felony

murder and possession of a firearm in the commission of a felony. 2

We do not decide issues that are unlikely to recur if the State elects

to retry McIver, but we do address certain evidentiary issues. We

see no abuse of discretion in admitting some of the challenged

evidence, but other evidence lacked relevance or its probative value



     2  McIver does not enumerate any error on appeal with respect to his
conviction for influencing a witness, which is therefore affirmed.
                                   2
was substantially outweighed by the danger of unfair prejudice, so

that unless the evidentiary posture changes for any retrial, that

evidence should not be admitted again.

      1. The evidence at trial.3

      The evidence presented at trial showed the following: Late in

the evening of September 25, 2016, McIver, Diane, and Diane’s close

friend, Dani Jo Carter, were on their way back from a weekend at

the McIvers’ property in Putnam County, driving to Diane’s

condominium in the Buckhead area of Atlanta after a stop for dinner

in Conyers. Carter testified that she was driving, Diane was in the

front passenger seat, and McIver was in the rear passenger seat, at

times conversing and at other times asleep. Carter was not aware of

any argument or disagreement between Diane and McIver that

weekend or during the drive.

      When they got onto the Downtown Connector in Atlanta, traffic




      3 Because in this case we must consider whether the trial court’s error
was harmful and therefore requires reversal, we review the evidence in some
detail and not only in the light most favorable to the jury’s verdicts. See Strong
v. State, 309 Ga. 295, 296 n.2 (845 SE2d 653) (2020).
                                        3
was heavy, and Carter said they needed to get off the interstate and

go up Peachtree Street. Diane said something to McIver, but he did

not respond, and Diane told Carter to get off at the Edgewood

Avenue exit. After they exited the interstate, McIver said, “Girls, I

wish you hadn’t done this. This is a really bad area,” and asked

Diane to hand him his gun from the center console. Diane handed

him the gun, a .38-caliber revolver, which was not in its holster,

which was also in the center console, but rather in a plastic grocery

bag.

       Diane instructed Carter to turn onto Piedmont Road and

continue north. Carter assumed that McIver had fallen asleep again,

because he did not join in their conversation. Sometime later, they

were stopped at a traffic light on Piedmont Road, at 14th Street,

when Carter heard several clicks and asked what Diane was doing;

she responded that she was locking the doors. At that moment

Carter heard a loud “boom” and Diane swung around and asked,

“Tex, what did you do?” McIver responded that “the gun discharged.”

Carter saw the gun in McIver’s hand, pointing down, still in the

                                 4
plastic bag. The bullet passed through the back of the front

passenger seat, striking Diane in the back.

      McIver instructed Carter to drive to Emory University

Hospital on Clifton Road.4 At the hospital, when asked how the

shooting occurred, Diane told doctors it was an accident. Carter told

the police it was “a horrible accident.” Diane died during surgery as

a result of internal injuries to her spine, pancreas, kidney, and

stomach.

      According to some witnesses at the hospital, at times McIver

did not appear to be upset or grieving. The State presented evidence

that McIver told the police that he fell asleep with the gun in his lap

and the gun fired, and that he made statements at the hospital that

the gun discharged accidentally when the car went over a bump. The

State also presented testimony from a nurse who was not involved



      4 Although the State argued at trial that Emory Hospital is farther than
Grady Memorial Hospital from the scene of the shooting, the actual distances
were never established. Moreover, while evidence was presented that Grady is
better equipped to treat gunshot wounds, during oral argument in this Court,
the State’s counsel acknowledged that no evidence was presented that McIver
believed that Grady was so equipped or that he intentionally directed Carter
to drive to Emory to avoid going to Grady.
                                      5
in treating Diane, who said that she was passing by in the hospital

hallway when she overheard McIver say, “I was cleaning my gun in

the bathroom when I shot her.” McIver later told a friend that there

had been a “car accident” and Diane had died. He made several

statements within the hearing of police officers and others

indicating that he “could not go to jail,” that he knew “how these

things can go down,” and that “this doesn’t look good.” McIver also

told Carter to say that she had just come to the hospital as a family

friend, but she told him she could not lie.

     A firearms examiner for the State determined that McIver’s

double-action .38-caliber revolver was in good working order and,

due to the internal hammer block, could not have discharged

without the trigger being pulled. The trigger pull was either 2 ¼

pounds with the hammer cocked or 12 ¼ pounds with the hammer

uncocked. An accident reconstruction expert for the State examined

the pistol and the vehicle and testified, based on the trajectory of the

bullet, that McIver did not have the pistol in his lap but was holding

the pistol in a raised position, above the plane of his lap, at the time

                                   6
it was fired. But an expert for the defense also examined the pistol

and the vehicle and concluded, to the contrary, that the trajectory

and the limited space in the rear seat made it “physically

impossible” for the gun to have been held upright, and that the

bullet’s path showed that the gun was lying on its side resting on

McIver’s lap when it discharged. McIver also elicited testimony from

a State’s witness that McIver suffered from a sleep disorder that

could cause him to make involuntary movements if he was startled

awake.

     The State presented a substantial amount of evidence

regarding the McIvers’ financial circumstances. McIver and Diane

were married in 2005, a second marriage for both of them. McIver

was a partner at a large Atlanta law firm; Diane was wealthy and

an active business owner, the president of one real estate business

and an owner or part owner of three other businesses. The McIvers

kept their business interests and sources of income separate. Diane

owned a condominium in Buckhead, and the McIvers owned a rural

property in Putnam County, referred to as “the ranch,” where they

                                 7
spent most weekends. They covered the expenses for their own

properties, but Diane funded some improvements to the ranch.

Before their marriage, Diane loaned McIver $750,000. At the time

of the marriage, McIver gave Diane her ownership interest in the

ranch, which they held as joint tenants with right of survivorship.

In 2011, one of Diane’s companies loaned McIver an additional

$350,000 through a promissory note secured by the ranch property.

The note was renewed in 2014, payable in 2017 or on demand within

90 days. If the property was foreclosed on, Diane as sole owner of the

lending company could have deeded full title to the property to

herself.

     McIver executed a will in 2005, providing that his interest in

the ranch would go to Diane if she survived him, and the residue of

the estate would go to one of his adult children. Diane executed a

will in 2006 that contained substantial bequests to McIver and

established a trust for his benefit. Diane had no children but was

very close to the McIvers’ godson. Her will was executed before their

godson was born and so did not include him, but several witnesses

                                  8
testified that she wished to leave the ranch to him. The State

presented evidence that McIver and Diane disagreed about how the

ranch should be disposed of after both of them died. Codicils to

Diane’s will were prepared in 2007 and in 2009 or 2010 but were

never executed.5 McIver executed a codicil to his will in 2009, which

reiterated that Diane was to receive all of his interest in the ranch

if he predeceased her. An attorney testified that between 2009 and

2011, McIver and Diane discussed executing new wills with him.

McIver later made several appointments for the couple to discuss

the contents of the new wills, but cancelled them. The attorney

testified that no new wills were ever prepared. 6



      5 The State elicited testimony from a neighbor and friend of the McIvers
that approximately three years before Diane’s death, she told the witness that
she had made changes to her will to remove some beneficiaries. Diane’s
attorney testified that he had prepared a codicil in 2007 to remove a female
friend with whom Diane had had a falling out, and to add several individuals
including the McIvers’ godson as beneficiaries, but that codicil was never
executed. Neither of the two attorneys who worked for the McIvers on estate
matters testified to the contents of the second codicil, and it was not admitted
into evidence.
      6 No testimony was presented as to the contents of any new will, and no

such will was ever found. The only evidence regarding even the existence of a
second will was the testimony of a witness who worked in Diane’s office that
approximately two years before Diane’s death, Diane told the witness that a

                                       9
     The State also presented evidence suggesting that McIver was

experiencing financial difficulty as a result of his impending

retirement from his law firm. He had recently become an “income

partner,” which meant that he was paid a set salary rather than a

share of profits. His financial position had been worsening for

several years, and he had told friends that he did not have enough

money to cover expenses. The State presented testimony that Diane

had regularly transferred money to McIver, that he would have had

a negative cash flow but for those transfers, and that before Diane’s

death, McIver’s net worth was approximately $1.5 million, but after

her death, it increased to between $3.6 million and $6.9 million.

Several months after Diane’s death, McIver sold her furs, jewelry

and other personal items through an auction company. According to

the attorney for the estate, he recommended the sale to pay cash

bequests specified in Diane’s will, as well as expenses of and claims



document the witness had copied for her was “my new will.” The witness did
not look at the contents of the document, but she testified that it was
somewhere between two and ten pages long. Diane’s 2006 will was 19 pages
long, while the unexecuted 2007 codicil is 5 pages long.

                                   10
against the estate.

     The trial took place over a seven-week period in March and

April of 2018. The State asserted that McIver committed malice

murder and felony murder based on aggravated assault, while

McIver contended that Diane’s death was caused by an accident. The

jury was charged on the indicted crimes and also involuntary

manslaughter in the commission of an unlawful act as a lesser

included offense of malice murder and felony murder, but not on

involuntary manslaughter in the commission of a lawful act in an

unlawful manner as a lesser included offense. The jury deliberated

for more than four days, sending numerous notes to the trial court,

including a request to inspect the vehicle involved, which was

arranged. On the fifth day of deliberations, the jury sent a note

indicating that it was unable to reach a verdict as to intent on the

indicted counts of malice murder, felony murder, aggravated

assault, and influencing a witness. After an extended discussion

with counsel, the trial court gave the jury a slightly modified pattern



                                  11
Allen charge. 7 The jury then returned its verdicts, finding McIver

not guilty of malice murder but guilty of felony murder, aggravated

assault, influencing a witness, and possession of a firearm in the

commission of a felony. 8

      2. Refusal of requested charge on OCGA § 16-5-3 (b).

      McIver contends that the trial court erred in refusing his

written request to instruct the jury on the lesser grade of

involuntary manslaughter pursuant to OCGA § 16-5-3 (b).9 We


      7 See Allen v. United States, 164 U. S. 492 (17 SCt 154, 41 LE 528) (1896);
Georgia Suggested Pattern Jury Instructions, Vol. II: Criminal Cases § 1.70.70
(4th ed. 2007) (Jury (Hung)).
      8 The verdict form provided blanks for each count of the indictment, and

the jury was instructed that under “Count 1 (Murder)” and “Count 2 (Felony
murder),” it had the option for a finding of “Guilty of involuntary
manslaughter” as a lesser included offense, and both counts contained such a
blank. The jury did not mark either of those blanks.
      9 OCGA § 16-5-3 provides in its entirety:

      (a) A person commits the offense of involuntary manslaughter in
      the commission of an unlawful act when he causes the death of
      another human being without any intention to do so by the
      commission of an unlawful act other than a felony. A person who
      commits the offense of involuntary manslaughter in the
      commission of an unlawful act, upon conviction thereof, shall be
      punished by imprisonment for not less than one year nor more
      than ten years.
      (b) A person commits the offense of involuntary manslaughter in
      the commission of a lawful act in an unlawful manner when he
      causes the death of another human being without any intention to

                                       12
agree.

      The offense of involuntary manslaughter can be committed in

two ways: causing the death of another without any intention to do

so “by the commission of an unlawful act other than a felony,” OCGA

§ 16-5-3 (a), which is a felony, or “by the commission of a lawful act

in an unlawful manner likely to cause death or great bodily harm,”

OCGA § 16-5-3 (b), which is a misdemeanor.10

      In extended discussions during the charge conference, the trial

court stated:

      [W]e have three tiers of potential culpability. If the jury
      were to find that Mr. McIver were merely criminally
      negligent for holding a loaded gun pointed at his wife’s


       do so, by the commission of a lawful act in an unlawful manner
       likely to cause death or great bodily harm. A person who commits
       the offense of involuntary manslaughter in the commission of a
       lawful act in an unlawful manner, upon conviction thereof, shall
       be punished as for a misdemeanor.
       10 We note that, while the terms “felony” and “misdemeanor” are

sometimes used to distinguish the provisions of OCGA § 16-5-3 (a) and (b), that
terminology should not be used before the jury. See Johnson v. State, 261 Ga.
236, 239 (5) (404 SE2d 108) (1991). See also Paul M. Kurtz and Robert E.
Cleary, Jr., CRIMINAL OFFENSES AND DEFENSES IN GEORGIA 844 (2019 ed.)
(suggesting the terms “unlawful act” involuntary manslaughter and “criminal
negligence” involuntary manslaughter). Hereafter in this opinion, we will use
the statutory language of “unlawful act” and “unlawful manner” to
differentiate the two offenses.

                                      13
      back in a car, then we’d be talking about misdemeanor
      involuntary manslaughter [i.e., OCGA § 16-5-3 (b)]. If it
      is, in fact, [the crime of] reckless conduct, then it’s felony
      involuntary manslaughter [i.e., OCGA § 16-5-3 (a)]. And
      then if it was an intentional act, then it’s as charged.

But the night before closing arguments, the trial court informed the

parties that it would not give the instruction on the misdemeanor

form of involuntary manslaughter – the commission of a lawful act

in an unlawful manner. 11 With respect to the homicide counts, the

court instructed the jury on malice murder, felony murder based on

aggravated assault, unlawful act involuntary manslaughter under

OCGA § 16-5-3 (a) based upon the offense of “reckless conduct,” see

OCGA § 16-5-60 (b),12 and accident.



      11 Before closing arguments began, the trial court noted that it had sent
the revised charge to counsel via email. McIver’s counsel objected to the
omission of an instruction on OCGA § 16-5-3 (b), asserting that reckless
conduct and negligent conduct were different, and the trial court noted that
“you and I disagree,” but gave no explanation.
      12 OCGA § 16-5-60 (b) provides:

      A person who causes bodily harm to or endangers the bodily safety
      of another person by consciously disregarding a substantial and
      unjustifiable risk that his act or omission will cause harm or
      endanger the safety of the other person and the disregard
      constitutes a gross deviation from the standard of care which a
      reasonable person would exercise in the situation is guilty of a
      misdemeanor.

                                      14
     In its order denying McIver’s motion for new trial, the trial

court only briefly addressed the question of the jury instruction on

unlawful manner involuntary manslaughter:

     Defendant, in his requests to charge, sought to have the
     Court charge the jury on misdemeanor involuntary
     manslaughter (O.C.G.A. § 16-5-3 (b)), arguing that some
     evidence supported a finding that, in killing his wife,
     Defendant engaged in a lawful act in an unlawful
     manner. The Court found both that the record did not
     support such a charge and that the pertinent case law
     disallowed such a charge. See, e.g., Manzano v. State, 282
     Ga. 557, 559 [(651 SE2d 661)] (2007). Having reviewed
     the post-trial arguments of both parties, the Court
     maintains the position articulated at trial that a charge
     on misdemeanor involuntary manslaughter was
     supported neither by the record nor existing precedent
     and thus that is was not error to exclude such a charge
     from the instructions provided to the jury.

     McIver argues that there was, at a minimum, slight evidence

that he was engaged in a lawful act (which he describes as falling

asleep with a gun on his lap in the back seat of a vehicle) in an

unlawful manner (that is, in a criminally negligent manner likely to

cause death or great bodily harm) when the gun inadvertently



The amendment to the statute that will take effect on July 1, 2022 does not
alter the wording of subsection (b).
                                    15
discharged and killed Diane. He therefore contends that the trial

court erred in denying his written request to charge the jury on

unlawful manner involuntary manslaughter. The State argues that

the trial court properly declined to instruct the jury on unlawful

manner involuntary manslaughter, relying upon decisions such as

Manzano to contend that any defendant who handles a gun with

fatal results, even if unintentional, “has necessarily committed the

misdemeanor of reckless conduct.” (Citations and punctuation

omitted.) 282 Ga. at 559 (3) (a).

     To resolve this dispute, we must look first to the extensive

history of the law of involuntary manslaughter, including the

changes made by the General Assembly in altering that law and

other related statutes in its general revision of the Criminal Code in

1968. We must always consider statutory text in its context, “which

includes the structure and history of the text and the broader

context in which that text was enacted, including statutory and

decisional law that forms the legal background of the written text.”

(Citations and punctuation omitted.) Seals v. State, 311 Ga. 739,

                                    16
740-741 (1) (860 SE2d 419) (2021).

     We conclude from our review that Georgia has a long-

established,    statutory    homicide    offense   of   involuntary

manslaughter, with two grades: first, the felony offense of

involuntary manslaughter in the commission of an unlawful act

other than a felony, and second, the misdemeanor offense of

involuntary manslaughter in performance of a lawful act but with

criminal negligence. This distinction was retained by the General

Assembly in the 1968 revision of the Criminal Code. We further

conclude that the element of criminal negligence in unlawful

manner involuntary manslaughter is distinguishable from ordinary

negligence on the one hand and from the mental state required for

statutory reckless conduct on the other, and that the law does not

forbid the giving of an instruction on unlawful manner involuntary

manslaughter in every case involving a firearm. Finally, slight

evidence authorizing the refused instruction was presented at trial,

and we cannot say that it is highly probable that the error did not

contribute to the jury’s verdict.

                                    17
     (a) History of the involuntary manslaughter statute.

     The distinction in Georgia between the two grades of

involuntary manslaughter dates back to the 1816 Penal Code. See

Ga. L. 1816, p. 142. There, the offense of manslaughter was defined

as follows:

           § 5. Manslaughter, is homicide in the second degree;
     manslaughter is the killing of a human creature without
     malice, express or implied, and without any mixture of
     deliberation whatever. It must be voluntary, upon a
     sudden heat of passion; or involuntary, in the commission
     of an unlawful act, or a lawful act without due caution and
     circumspection.

After §§ 6 and 7, which further defined voluntary manslaughter and

its prescribed punishment, involuntary manslaughter was further

defined as follows:

           § 8. Involuntary manslaughter, shall consist in the
     killing of a human being, without any intention to do so;
     but in the commission of an unlawful act, or a lawful act,
     which probably might produce such a consequence.

          § 9. Involuntary manslaughter, in the commission of
     an unlawful act, shall be punished by confinement or
     labor, or solitude, in the penitentiary, for a term not less
     than six months, and not longer than three years.

              § 10. Involuntary manslaughter, in the commission

                                   18
     or performance of a lawful act, where there has not been
     observed necessary discretion and caution, shall be
     punished by confinement or labor, or solitude in the
     penitentiary, for a term not less than three months, and
     not longer than one year.

Ga. L. 1816 at pp. 147-148.

     With the enactment of the 1817 Penal Code, § 8 of the

involuntary manslaughter statute was revised to include the first

reference to “unlawful manner,” as well as to add a provision in

effect describing felony murder:

           Involuntary manslaughter, shall consist in the
     killing of a human being, without any intention to do so;
     but in the commission of an unlawful act, or a lawful act,
     which probably might produce such a consequence, in an
     unlawful manner: Provided always, that where such
     involuntary killing shall happen in the commission of an
     unlawful act, which in its consequences naturally tends
     to destroy the life of a human being, or is committed in
     the prosecution of a felonious or riotous intent, the offence
     shall be deemed and adjudged to be murder. 13

Ga. L. 1817 at p. 96. See also Oliver H. Prince, A DIGEST         OF THE



     13 The second clause, as later modified by the 1833 Penal Code, was
removed in 1968 when a separate felony murder statute was enacted, now
OCGA § 16-5-1 (c). For a history of felony murder statutes in Georgia, see
generally Shivers v. State, 286 Ga. 422, 425 n.3 (1) (688 SE2d 622) (2010)
(Nahmias, J., concurring specially).

                                   19
LAWS OF THE STATE OF GEORGIA 347 (1st ed. 1822).14 The language

used to define the elements of the two grades of involuntary

manslaughter was carried forward through subsequent codes

unchanged. Although the relevant code sections were revised in

some respects in the Code of 1933,15 they continued in force until the


     14  Available at University of Georgia School of Law, Historical Georgia
Digests and Codes, https://digitalcommons.law.uga.edu/ga_code/6 .
      15 Former 1817 Penal Code § 5 was enacted as Code of 1933 § 26-1006:

      Manslaughter is the unlawful killing of a human creature, without
      malice, either express or implied, and without any mixture of
      deliberation whatever, which may be voluntary, upon a sudden
      heat of passion, or involuntary, in the commission of an unlawful
      act, or a lawful act without due caution and circumspection.
      (Emphasis supplied).
Former 1817 Penal Code § 8 was enacted as Code of 1933 § 26-1009:
      Involuntary manslaughter shall consist in the killing of a human
      being, without any intention to do so, but in the commission of an
      unlawful act, or a lawful act, which probably might produce such
      a consequence, in an unlawful manner: Provided, that where such
      involuntary killing shall happen in the commission of an unlawful
      act which, in its consequences, naturally tends to destroy the life
      of a human being, or is committed in the prosecution of a riotous
      intent, or of a crime punishable by death or confinement in the
      penitentiary, the offence shall be deemed and adjudged to be
      murder. (Emphasis supplied.)
The Code of 1933 combined former 1817 Penal Code §§ 9 and 10 as Code of
1933 § 26-1010:
      Punishment for involuntary manslaughter. — Involuntary
      manslaughter, in the commission of an unlawful act, shall be
      punished by confinement and labor in the penitentiary for not less
      than one nor longer than three years. Involuntary manslaughter,
      in the commission or performance of a lawful act, where there has

                                     20
general revision of the Georgia criminal statutes in 1968.16

     The 1968 revision was intended “to revise, classify, consolidate,

and supersede the present laws relating to crimes and the

punishment therefor and to establish new laws relating thereto” and

“to provide a new Criminal Code.” Ga. L. 1968, p. 1249. It was

initiated by the appointment of a Criminal Law Study Committee

tasked with revising the criminal statutes to address “problems

which have arisen due to ambiguities and inconsistencies in the

present law.” Ga. L. 1961, p. 96, 98; see also Patterson v. State, 299

Ga. 491, 505 (2) (b) (789 SE2d 175) (2016) (Blackwell, J., dissenting).

     The 1968 Code consolidated the statutes pertaining to

manslaughter: it eliminated Code of 1933 § 26-1006 defining

manslaughter generally. It retained one section defining voluntary

manslaughter, Ga. Code Ann. § 26-1102, and one defining

involuntary manslaughter, Ga. Code Ann. § 26-1103 (a) and (b). See



      not been observed necessary discretion and caution, shall be
      punished as for a misdemeanor. (Emphasis supplied.)
      16 The maximum penalty for unlawful act involuntary manslaughter was

increased in 1951 to imprisonment for five years. See Ga. L. 1951, p. 737.

                                   21
Ga. L. 1968 at pp. 1276-1277.17 It also removed the language in the

involuntary manslaughter statute referring to felony murder, and

enacted a separate statute defining felony murder, Ga. Code Ann. §

26-1101 (b), now OCGA § 16-5-1 (c). See Ga. L. 1968 at p. 1276.18

      Significantly for our analysis, in the 1968 revision the General

Assembly also created a new, misdemeanor offense, denominated

“reckless conduct,” Ga. Code Ann. § 26-2910. See Ga. L. 1968 at pp.

1325-1326.19


      17 When the Official Code of Georgia Annotated was adopted in 1982, the
1968 revision, Ga. Code Ann. § 26-1103, was carried forward as OCGA § 16-5-3.
The definitional language was unchanged, other than the removal of two
commas, but the language prescribing the penalty was reworded. The
maximum penalty for unlawful act involuntary manslaughter was increased
in 1984 to imprisonment for ten years. See Ga. L. 1984, p. 397.
      18 Ga. Code Ann. § 26-1101 (a), unlawful act involuntary manslaughter,

further specified that the unlawful act must be “other than a felony,” removing
possible ambiguity or inconsistency with respect to the felony murder statute.
      19 As originally enacted, Ga. Code Ann. § 26-2910 provided:

      A person commits a misdemeanor when he causes bodily harm to
      or endangers the bodily safety of another person by consciously
      disregarding a substantial and unjustifiable risk that his act or
      omission will cause the harm or endanger the safety, and the
      disregard constitutes a gross deviation from the standard of care
      which a reasonable person would exercise in the situation.
Ga. Code Ann. § 26-2910 was carried forward into the Official Code of Georgia
Annotated as OCGA § 16-5-60. The text, as amended in 1988 and 2003, is now
found at OCGA § 16-5-60 (b), which, as noted above, provides:
      A person who causes bodily harm to or endangers the bodily safety

                                      22
     (b) Statutory construction.

     In interpreting statutes, we “presume that the General

Assembly meant what it said and said what it meant.” (Citations

and punctuation omitted.) Deal v. Coleman, 294 Ga. 170, 172 (1) (a)

(751 SE2d 337) (2013). And in determining a statute’s meaning,

     we apply the fundamental rules of statutory construction
     that require us to construe the statute according to its
     terms, to give words their plain and ordinary meaning,
     and to avoid a construction that makes some language
     mere surplusage. We must also seek to effectuate the
     intent of the Georgia legislature. OCGA § 1-3-1 (a). In this
     regard, in construing language in any one part of a
     statute, a court should consider the entire scheme of the
     statute and attempt to gather the legislative intent from
     the statute as a whole.

(Citations and punctuation omitted.) Coates v. State, 304 Ga. 329,

330-331 (818 SE2d 622) (2018). “It is a basic rule of construction that

a statute . . . should be construed to make all its parts harmonize

and to give a sensible and intelligent effect to each part, as it is not



     of another person by consciously disregarding a substantial and
     unjustifiable risk that his act or omission will cause harm or
     endanger the safety of the other person and the disregard
     constitutes a gross deviation from the standard of care which a
     reasonable person would exercise in the situation is guilty of a
     misdemeanor.
                                   23
presumed that the legislature intended that any part would be

without meaning.” (Citation and punctuation omitted.) Gilbert v.

Richardson, 264 Ga. 744, 747-748 (3) (452 SE2d 476) (1994). And

“[c]ertainly our legislature is presumed to enact statutes with full

knowledge of existing law, including court decisions.” (Citation and

punctuation omitted.) Roberts v. Cooper, 286 Ga. 657, 660 (691 SE2d

875) (2010).

     Moreover, “[f]or context, we . . . look to the other provisions of

the same statute, the structure and history of the whole statute, and

the other law — constitutional, statutory, and common law alike —

that forms the legal background of the statutory provision in

question.” (Citations and punctuation omitted.) Tibbles v. Teachers

Retirement System of Ga., 297 Ga. 557, 558 (1) (775 SE2d 527)

(2015). And it is “a core principle of statutory interpretation that

changes in statutory language generally indicate an intent to change

the meaning of the statute.” (Citations and punctuation omitted.)

Middleton v. State, 309 Ga. 337, 345 (3) (846 SE2d 73) (2020).

     (c) The revision of the involuntary manslaughter statutes.

                                  24
      In the 1968 revision, the General Assembly retained the

distinction between involuntary manslaughter in the commission of

“an unlawful act” and in the commission of “a lawful act in an

unlawful manner.” But it removed the language “without due

caution and circumspection” and “where there has not been observed

necessary discretion and caution,” and altered “which probably

might produce such a consequence,” i.e., the death of another human

being, to “likely to cause death or great bodily harm.” Presuming

significance to these textual changes, as we must, we conclude that

the 1968 revision, true to its expressed aim, removed inconsistent or

ambiguous language that had defined the offense of unlawful

manner involuntary manslaughter in language that suggested mere

civil or ordinary negligence. 20


      20For prior use of the same or similar language in civil contexts, see, e.g.,
Central of Ga. R. Co. v. Price, 121 Ga. 651, 655 (1) (49 SE 683) (1905) (in
personal injury action against railroad by employee, “it was for the jury to say
whether or not the plaintiff, on this occasion, acted with due caution and
circumspection”); Merchants’ Nat. Bank v. Carhart, 95 Ga. 394, 398 (2) (22 SE
628) (1894) (in action for negligent retention of bank cashier, bank required “to
show reasonable care and circumspection” in selecting and retaining
employee); Savannah, Fla. & W. R. Co. v. Slater, 92 Ga. 391 (1) (17 SE 350)
(1893) (headnote by the Court) (in personal injury action, describing negligence

                                        25
      This conclusion is also supported by the fact that, while the

pre-1968 Code provisions were in effect, this Court and the Court of

Appeals had considered the scope of the involuntary manslaughter

statutes and noted that, despite the inclusion of civil or ordinary

negligence     language,      the     unlawful      manner       involuntary

manslaughter statute required something more than ordinary civil

negligence. See Geele v. State, 203 Ga. 369, 373 (47 SE2d 283) (1948)

(noting the statutory language in the involuntary manslaughter

statutes referring to “due caution and circumspection” and

“necessary discretion and caution” and the “culpable neglect”

language in Code of 1933 § 26-404, addressing otherwise criminal

conduct committed “by misfortune or accident”). 21 Geele cites a




of railroad employee in permitting wood to fall from locomotive tender or
“casting it from the tender without due caution and circumspection”); Eason v.
Crews, 88 Ga. App. 602, 615-616 (4) (77 SE2d 245) (1953) (charge of trial court
in personal injury action that children not bound “to exercise the discretion
and prudence necessary for their safety, with regard to dangerous agencies.”
(Punctuation omitted.)).
      21 In Geele, the appellants, operators of the Winecoff Hotel in Atlanta,

were indicted for unlawful manner involuntary manslaughter after the hotel
burned on December 7, 1946. This Court reversed the trial court’s decision
overruling appellants’ demurrers, concluding that the indictment failed to
allege any crime. See 203 Ga. at 377.
                                      26
number of earlier decisions such as Cain v. State, 55 Ga. App. 376,

379 (1) (190 SE 371) (1937), in which the Court of Appeals concluded

that    “criminal    negligence”    and   “culpable    negligence”     are

synonymous, and further concluded:

       The degree of negligence to be shown on indictment for
       manslaughter, where an unintentional killing is
       established, is something more than is required on the
       trial of an issue in a civil action. A want of due care, or a
       failure to observe the rule of a prudent man, which
       proximately produces an injury, will render one liable for
       damages in a civil action; but to render one criminally
       responsible there must be something more, culpable
       negligence, which under our law is criminal negligence,
       and is such recklessness or carelessness, resulting in
       injury or death, as imports a thoughtless disregard of
       consequences or a heedless indifference to the safety and
       rights of others and a reasonable foresight that injury
       would result.

(Citations omitted.) Id. at 379-380. See also Jordan v. State, 103 Ga.

App. 493, 494 (2) (120 SE2d 30) (1961) (in instructing jury on

unlawful manner involuntary manslaughter, “it is the better

practice to charge that it must result from criminal negligence,

which is something more than ordinary negligence which would

authorize a recovery in a civil action.” (Citations and punctuation


                                    27
omitted.)).

      In effect, the 1968 revision reconciled the involuntary

manslaughter statutes with the judicial gloss that had been placed

upon them by removing the references to ordinary negligence. It also

addressed the other concern raised in Geele by reconciling the

language in the statute defining what constitutes a “crime” with that

of the statute addressing misfortune or accident, removing the

reference to “culpable neglect” in the latter and substituting

“criminal negligence.” See Code of 1933 § 26-201 (“Definition of

crime or misdemeanor”);22 Ga. L. 1968 at p. 1269, enacting Ga. Code

Ann. § 26-601 (“Definition of Crime”).23 Compare Code of 1933 § 26-

404 (“Misfortune or accident as affecting liability”) 24 with Ga. L.

1968 at p. 1269, enacting Ga. Code Ann. § 26-602 (“Misfortune or


      22 “A crime or misdemeanor shall consist in a violation of a public law, in
the commission of which there shall be a union or joint operation of act and
intention, or criminal negligence.”
      23 “A crime is a violation of statute of this State in which there shall be a

union of [sic] joint operation of act, or omission to act, and intention, or criminal
negligence.”
      24 “A person shall not be found guilty of any crime or misdemeanor

committed by misfortune or accident, and where it satisfactorily appears there
was no evil design, or intention, or culpable neglect.”

                                         28
Accident Not a Crime”). 25

     But despite these changes to the relevant statutes, and despite

the comments of the Criminal Law Study Committee questioning

the merits of the distinction, 26 the General Assembly retained the

separate unlawful act and unlawful manner provisions in the new

involuntary manslaughter statute. Moreover, the legislature

retained an unlawful manner involuntary manslaughter statute

despite enacting a new misdemeanor offense of “reckless conduct.”

Presuming that no part of the statutory scheme is without meaning,

and that the General Assembly sought “to avoid inconsistencies and

overlapping laws,” Patterson, 299 Ga. at 505 (2) (b) (Blackwell, J.,

dissenting), we conclude that the term “unlawful manner,” in the


     25  “A person shall not be found guilty of any crime committed by
misfortune or accident where it satisfactorily appears there was no criminal
scheme or undertaking, or intention, or criminal negligence.” Ga. Code Ann. §
26-602 was carried forward almost verbatim into the current Code as OCGA §
16-2-2, which provides: “A person shall not be found guilty of any crime
committed by misfortune or accident where it satisfactorily appears there was
no criminal scheme or undertaking, intention, or criminal negligence.”
      26 See Ga. Code Ann., Committee Notes to Chapter 26-11, Criminal

Homicide p. 522 (Harrison Co. 1998) (referring to the distinction between
unlawful act and unlawful manner involuntary manslaughter in the past tense
and with disapproval); Kurtz, supra, pp. 844-845 n.716 (concluding that the
committee notes referred to a change that was proposed but not made).
                                     29
involuntary manslaughter statute, requires a mens rea that is more

culpable than ordinary or civil negligence, but less culpable than the

mens rea required for the crime of “reckless conduct,” now codified

as OCGA § 16-5-60 (b). And, as discussed below, we also conclude,

based upon the body of relevant Georgia law, that the mens rea

required for unlawful manner involuntary manslaughter is

“criminal negligence.”

      (d) Criminal negligence as an element of unlawful manner
involuntary manslaughter.

      The term “criminal negligence” was not defined by statute until

2004, when the General Assembly added a definition to the Code

section defining a “crime.” See Ga. L. 2004, p. 57 (codified as OCGA

§ 16-2-1).27 Before that definition was provided, the Georgia courts


      27 Subsection (b) of that Code section now provides: “Criminal negligence
is an act or failure to act which demonstrates a willful, wanton, or reckless
disregard for the safety of others who might be injured thereby.” Criminal
negligence is not in itself a crime, but appears in other definitions in the
Criminal Code. See, e.g., OCGA § 16-2-1 (a): “A ‘crime’ is a violation of a statute
of this state in which there is a joint operation of an act or omission to act and
intention or criminal negligence”; OCGA § 16-2-2: “A person shall not be found
guilty of any crime committed by misfortune or accident where it satisfactorily
appears there was no criminal scheme or undertaking, intention, or criminal
negligence.” We hold today that it is likewise an element of unlawful manner

                                        30
developed interpretations of the term that varied to some extent

depending upon the circumstances; for example, if the court was

considering whether a defendant’s conduct fell within the scope of

the “misfortune or accident” statute or whether the conduct fell

within one or the other grade of involuntary manslaughter. 28

     Moreover, before 1968 there was no separate crime of “reckless

conduct” that courts were required to differentiate from criminal

negligence    for   purposes     of    unlawful    manner     involuntary

manslaughter, and indeed there was no statutory definition of

“criminal negligence” for some time thereafter. Therefore, when pre-



involuntary manslaughter.
      28As LaFave and Scott have observed:

      Though the legislatures and the courts have often made it clear
      that criminal liability generally requires more fault than the
      ordinary negligence which will do for tort liability, they have not
      so often made it plain just what is required in addition to tort
      negligence — greater risk, subjective awareness of the risk, or
      both. Statutes are sometimes worded in terms of “gross negligence”
      or “culpable negligence” or “criminal negligence,” without any
      further definition of these terms . . . . The courts thus have had to
      do their best with little guidance from the legislature, with varying
      results.
Wayne R. LaFave & Austin W. Scott Jr., CRIMINAL LAW § 3.7, at 235 - 237 (2d
ed. 1986), quoted in Black’s Law Dictionary, “Criminal negligence” (11th ed.
2019).

                                      31
1968 courts analyzed the elements of the offense of unlawful manner

involuntary manslaughter, there was no need to carefully

distinguish between criminal negligence, the definition of which now

includes the word “reckless,” and the mens rea now required for

statutory “reckless conduct,” which may not be precisely what we

have referred to as “recklessness” in older cases.29 See, e.g., Cain, 55

Ga. App. at 379-380 (1). For example, in Austin v. State, 110 Ga. 748

(36 SE2d 52) (1900), cited with approval in Geele, this Court noted

that

       [w]here death results to one from the discharge of a gun
       in the hands of another, and there was no intention to kill
       nor an intention to discharge the gun, the person in whose
       hands the gun was held would not be guilty of murder,
       although the gun may have been handled in a careless and
       negligent, even reckless manner. In such a case the slayer
       would be guilty of involuntary manslaughter only, and
       the particular grade of that crime would depend upon
       whether it was lawful or unlawful for the slayer to be in
       possession of a deadly weapon at the time and place of the
       killing.


       29As we noted in Dunagan v. State, 269 Ga. 590, 593 n.3 (2) (a) (502 SE2d
726) (1998), the language of pre-1968 cases must be considered with “[g]reat
caution and care,” because the 1968 Criminal Code made significant changes
in the law of homicide, as noted above.

                                      32
(Citations omitted; emphasis supplied.) Id. at 750.30 And although

Geele stated that Austin “defined negligence, carelessness, and

recklessness under the involuntary-manslaughter statute to mean

the same thing,” 203 Ga. at 375, and that recklessness was required

to show either grade of involuntary manslaughter, the Court in

Austin seemed to indicate, by use of the qualifying term “even,” that

recklessness was more culpable than either ordinary negligence or

carelessness, even before the enactment of the statutory offense of

reckless conduct. See 110 Ga. at 750. 31

      Other decisions of Georgia courts have not included the concept




      30 In Austin, the State introduced evidence of a deliberate shooting, but
the evidence for the defense tended to show that a group of friends was
engaging in horseplay and that the victim was fatally shot while playfully
attempting to take a firearm away from the appellant. The Court reversed the
appellant’s murder conviction based on the trial court’s erroneous charge on
murder and unlawful manner involuntary manslaughter, concluding that if
the jury believed the appellant’s evidence, he “was either not guilty of any
offense, or, at most, guilty of the lowest grade of manslaughter [that is,
unlawful manner involuntary manslaughter]. If the testimony in behalf of the
State was true, the accused was guilty of willful and deliberate murder.” 110
Ga. at 750.
      31 Moreover, these conclusions in Geele were at best dicta, since this

Court went on to hold that the indictment failed to allege any criminal offense,
including unlawful manner involuntary manslaughter, and reversed the
overruling of the appellants’ demurrers. See 203 Ga. at 376-377.
                                      33
of recklessness in their analysis of unlawful manner involuntary

manslaughter. For example, in Drake v. State, 221 Ga. 347 (144

SE2d 519) (1965), the appellant shot and killed the victim in the

woods of north Georgia. The appellant told the investigating officers

that he was deer hunting but shot at what he thought was a fox in

the mist or fog. While the State’s evidence was sufficient to support

the appellant’s conviction of murder, it also could have supported a

finding that the appellant killed the victim without any intention of

doing so in the commission of an unlawful act – hunting deer out of

season – or “while shooting at a fox, a lawful act, without due caution

and circumspection, resulting in culpable negligence.” (Citations

omitted.) 221 Ga. at 348 (2).32 This Court held that the trial court

erred in failing to instruct the jury on both grades of involuntary

manslaughter. See id.

      In Flannigan v. State, 136 Ga. 132 (70 SE 1107) (1911), a young




      32As noted above, “culpable neglect,” part of the definition of “misfortune
or accident” in Code of 1933 § 26-404, was replaced in 1968 by the term
“criminal negligence” in Ga. Code Ann. § 26-601, now OCGA § 16-2-2, see Ga.
L. 1968 at p. 1269, but the latter term was not statutorily defined until 2004.
                                       34
man was fatally stabbed. The appellant was convicted of murder and

appealed the denial of his request for an instruction on unlawful

manner involuntary manslaughter. While the State offered evidence

tending to prove murder, the appellant’s evidence would have

allowed the jury to find that he and two friends were playfully

wrestling over the appellant’s knife when the victim was

inadvertently stabbed in the leg. This Court concluded that the trial

court should have instructed the jury on unlawful manner

involuntary manslaughter:

     If the circumstances attending the commission of a
     homicide by stabbing or cutting with a knife authorize the
     inference that there was no wrongful act, and no intention
     to stab or cut, but that the wound was inflicted because
     the person lawfully in possession of the knife may not
     have exercised necessary and proper precaution against a
     probable serious injury to the person who is engaged in a
     playful struggle to dispossess him of the knife, the
     homicide would be involuntary manslaughter. The
     accused under such circumstances would not be entirely
     exonerated from the consequences of his unintentional
     act, where he fails to observe proper precaution against
     the infliction of serious injury, or where the injury would
     not have been inflicted but for his negligence.

Id. at 133. And in Burton v. State, 92 Ga. 449 (17 SE 99) (1893), the


                                 35
concept of recklessness was specifically excluded:

      where both the evidence and the prisoner’s statement
      indicate that the shooting which produced the homicide
      may have been accidental, and that the fatal result may
      have been due to handling the pistol, not recklessly, but
      without the observance of proper caution and
      circumspection, the offence committed, if any, was not
      necessarily murder, but may have been involuntary
      manslaughter in the commission of a lawful act.

(Emphasis supplied.) Id. at 449. As noted in those decisions,

unlawful manner involuntary manslaughter gives the finder of fact

the option to find a level of culpability between complete exoneration

by reason of misfortune or accident and involuntary manslaughter

in the commission of an unlawful act.

      In defining the upper limit of that lower level of culpability for

purposes of unlawful manner involuntary manslaughter, the term

“reckless” has been somewhat elastic and has had different

meanings in different contexts.33 In Georgia, it has been used in the


      33 The ordinary dictionary definition of “reckless” is expansive: “1a:
lacking in caution: deliberately courting danger: foolhardy, rash . . . b: careless,
neglectful, thoughtless . . . 2a: marked by a lack of caution: heedless, rash . . .
b: marked by a lack of foresight or consideration: improvident, negligent . . . c:
irresponsible, wild.” Webster’s Third New International Dictionary 1896

                                        36
analysis of intent for purposes of malice murder, 34 the statutory

definition of “criminal negligence,” and as part of the definition of

“gross negligence” in the civil context.35 But, somewhat curiously,

the word “reckless” itself is not included in the statutory definition

of the offense denominated as “reckless conduct,” but instead

appears in the definition of “criminal negligence.”

      We accordingly must look at the specific wording of the statutes

to differentiate unlawful manner involuntary manslaughter from

the misdemeanor offense of “reckless conduct.” Under OCGA § 16-5-

60 (b), to commit the offense of “reckless conduct,” a person must

“consciously disregard[] a substantial and unjustifiable risk that his



(1976).
      34  See Downey v. State, 298 Ga. 568, 569-570 (1) (783 SE2d 622) (2016)
(firing shots “in conscious disregard of the substantial risk of harm to which
the shots exposed others” constitutes “recklessness sufficient to imply malice”
for purposes of malice murder).
       35 See McKinney v. Burke, 108 Ga. App. 501, 507 (4) (133 SE2d 383)

(1963) (“[A]n inadvertent act accompanied by recklessness is said to be
something more than ordinary negligence, and to amount at the least to gross
negligence.” (Citation omitted.)). See also Wheat v. State, 171 Ga. App. 583, 584
(2) (320 SE2d 808) (1984) (second degree vehicular homicide by violation of
State Department of Transportation rules for oversize loads; indictment “based
on appellant’s gross negligence by operating an oversized vehicle without
providing a front escort vehicle for the mobile home, in reckless and careless
disregard for the safety of the traveling public”).
                                       37
act or omission will cause harm or endanger the safety of [another]

person,” in “gross deviation” from the standard of care which a

reasonable person would exercise in the situation. On the other

hand, OCGA § 16-2-1 defines “criminal negligence” as “an act or

failure to act which demonstrates a willful, wanton, or reckless

disregard for the safety of others who might be injured thereby.” The

distinction between the two is found in the statutory requirements

in OCGA § 16-5-60 (b) that the person “consciously disregard[] a

substantial and unjustifiable risk” that is a “gross deviation” from a

reasonable standard of care. See Henderson v. Hames, 287 Ga. 534,

538-539 (3) (697 SE2d 798) (2010) (construing virtually identical

language in OCGA § 16-11-108, misuse of a firearm while hunting,

as prescribing the mens rea of the offense, and holding Hames’

convictions void for failure of the indictment to allege that the

defendant “consciously disregard[ed] a substantial and unjustifiable

risk that his act or omission will cause harm to or endanger the

safety of another person” although the indictment did allege a gross

deviation from the standard of care).

                                 38
     The Court of Appeals has also applied this analysis in cases

involving a shooting death. In Nutt v. State, 159 Ga. App. 46 (282

SE2d 696) (1981), the appellant contended that he was examining a

pistol that the victim was offering for sale when he cocked it and

then attempted to lower the hammer, and the pistol discharged. The

appellant claimed an accidental shooting but was convicted of

unlawful act involuntary manslaughter, and enumerated as error

the trial court’s refusal to charge on unlawful manner involuntary

manslaughter. The Court of Appeals in its analysis contrasted

criminal (formerly “culpable”) negligence with the statutory offense

of reckless conduct:

     Our view of the evidence is that the victim’s death
     resulted from (1) accidental discharge of the pistol, if
     appellant’s testimony were to be believed, or (2) in the
     commission of an unlawful act, either pointing the pistol
     at the victim (Code Ann. § 26-2908) [now OCGA § 16-11-
     102] or while consciously disregarding a substantial and
     unjustifiable risk (Code Ann. § 26-2910) [now OCGA § 16-
     5-60 (b)], or (3) handling the pistol, a lawful act, without
     due caution and circumspection resulting in culpable
     negligence.




                                 39
Id. at 47 (1). 36 The Court of Appeals reversed the appellant’s

conviction due to the trial court’s failure to instruct the jury on

unlawful manner involuntary manslaughter under the last

alternative. See id.; see also Chambers v. State, 205 Ga. App. 16, 19

(421 SE2d 88) (1992) (criminal negligence may be distinguished

from the statutory offense of reckless conduct because the latter

requires that the appellant act while consciously disregarding “a

substantial and unjustifiable risk” of harm in “gross deviation from

the standard of care which a reasonable person would exercise in the

situation”).37


      36  Because one judge on the panel concurred in the judgment only, Nutt
is “physical precedent only.” See Court of Appeals Rule 33.2 (a) (2). However,
the reasoning of Nutt was relied upon by the Court of Appeals in Chambers v.
State, 205 Ga. App. 16, 19 (421 SE2d 88) (1992), in which all members of the
panel concurred. Moreover, while the Court of Appeals in Nutt omitted the
second part of the mens rea required for statutory “reckless conduct” (that the
disregard was a gross deviation from a reasonable standard of care), Chambers
correctly states the language of the Code section.
      37 In Chambers, as in Nutt, the appellant contended that he attempted

to lower the hammer on a loaded and cocked revolver to render the gun safe,
but the gun accidentally discharged. See 205 Ga. App. at 17. The Court of
Appeals rejected the appellant’s contention that he was entitled to a charge on
unlawful act involuntary manslaughter based upon statutory reckless conduct,
because “appellant’s statements indicate that he acted consciously to avoid the
substantial risk of harm to himself” and the victim, “but that the manner in
which he handled the revolver he received from [the victim] was without due

                                      40
      This distinction explains those decisions which on first glance

appear to conflate criminal negligence with statutory “reckless

conduct,” such as State v. Springer, 297 Ga. 376 (774 SE2d 106)

(2015), in which this Court stated: “Reckless conduct, in contrast [to

aggravated assault], is an act of criminal negligence, rather than an

intentional act, that causes bodily harm or endangers the bodily

safety of another.” (Citations and punctuation omitted.) Id. at 379

(1). The issue in Springer, however, was not the necessary elements

of statutory “reckless conduct,” but whether convictions for

aggravated assault and reckless conduct arising out of a shootout in

a public parking lot were mutually exclusive; this Court concluded

that they were not. See id. at 382 (1).38

      Similarly, in Dunagan v. State, 269 Ga. 590 (502 SE2d 726)



caution and circumspection, resulting in culpable negligence.” (Emphasis in
original; citation and punctuation omitted.) 205 Ga. App. at 19. The court
further concluded that the appellant would have been entitled to a charge on
unlawful manner involuntary manslaughter under OCGA § 16-5-3 (b), but that
he expressly disavowed requesting that instruction, and the failure to give it
was not harmful as a matter of law. See 205 Ga. App. at 20; see also OCGA §
5-5-24 (c).
      38 Elsewhere in the opinion, Springer noted all the necessary elements of

the statutory offense of reckless conduct. See 297 Ga. at 383 (3).
                                      41
(1998), the Court did not address the elements of the statutory

offense of reckless conduct in concluding that “criminal intent and

criminal negligence are not interchangeable in those instances

where the mental culpability of the actor is the essential element

that distinguishes two separate crimes,” such as the offense of

aggravated assault. Id. at 592 (2) (a). Dunagan relied in part upon

Lindsey v. State, 262 Ga. 665 (424 SE2d 616) (1993), in which the

Court observed that “[r]eckless conduct is an act of criminal

negligence, rather than an intentional act,” (citation omitted), id. at

666 (2) (b), but in the context of determining that the appellant was

not entitled to instructions on accident or involuntary manslaughter

when he admitted that he deliberately fired his gun at the victims’

car and asserted the defense of justification by self-defense.39 As

Hames, 287 Ga. at 538 (3), clearly holds in interpreting the almost

identical language of OCGA § 16-11-108 (a), “consciously




      39 This is consistent with our decisions noting that a defendant who
asserts justification by self-defense is not entitled to an additional instruction
on involuntary manslaughter on the theory that he used excessive force in
defending himself. See footnote 47 below.
                                       42
disregarding a substantial and unjustifiable risk” and “gross

deviation” from a reasonable standard of care are requirements of

the reckless conduct statute and together constitute the mens rea

necessary to establish that crime, and our decisions in Springer,

Dunagan, and Lindsey do not contradict that.

     Accordingly, we conclude that the General Assembly, in

enacting the reckless conduct statute while retaining both grades of

involuntary manslaughter, meant to preserve a distinction between

criminal negligence as the mens rea element of the offense of

unlawful manner involuntary manslaughter and the statutory

offense of “reckless conduct,” and that it reaffirmed that decision in

2004 by providing a statutory definition of “criminal negligence.”

     (e) What constitutes a “lawful act” under OCGA § 16-5-3 (b).

     “A ‘crime’ is a violation of a statute of this state in which there

is a joint operation of an act or omission to act and intention or

criminal negligence.” OCGA § 16-2-1 (a). Conversely, a lawful act is

something that is not a crime within the meaning of the laws of this

state. Whether a defendant is entitled to a jury instruction on a

                                  43
lawful act committed in an unlawful manner under OCGA § 16-5-3

(b) depends upon the evidence presented at trial with respect to the

defendant’s actions. If the evidence at trial shows without dispute

that the fatal act was unlawful, the defendant is not entitled to such

an instruction. And if the evidence shows without dispute that the

fatal act constituted no crime at all (due to, for example, accident or

self-defense), the defendant is likewise not entitled to an instruction

on unlawful manner involuntary manslaughter. But if the evidence

is in conflict as to whether the fatal act was unlawful or merely rose

to the level of criminal negligence, the defendant is entitled, at least

when he so requests, to have the jury instructed on the commission

of a lawful act in an unlawful manner under OCGA § 16-5-3 (b).

     A review of selected cases on involuntary manslaughter

provides some guidance for determining whether there is slight

evidence of the commission of a lawful act in an unlawful manner to

support an instruction on OCGA § 16-5-3 (b). For example, if the

uncontradicted evidence shows that the defendant was not in lawful

possession of the weapon that caused the victim’s death at the time

                                  44
the fatal injury was inflicted, no instruction on unlawful manner

involuntary manslaughter is required. See Austin, 110 Ga. at 750

(“the particular grade” of involuntary manslaughter involved in that

case – that is, unlawful act or unlawful manner – “would depend

upon whether it was lawful or unlawful for the slayer to be in

possession of a deadly weapon at the time and place of the killing”);

Flannigan, 136 Ga. at 133 (1) (lawful act for purpose of unlawful

manner involuntary manslaughter statute requires, at a minimum,

that “the person [be] lawfully in possession of” the fatal weapon). 40

See also Snell v. State, 306 Ga. App. 651, 654 (3) (703 SE2d 93)

(2010) (using reasoning consistent with this Court’s analysis in

Austin and Flannigan to reject appellant’s contention that he was

entitled to an instruction on unlawful manner involuntary


      40  In Flanigan, the appellant’s employer testified that the knife used to
inflict the fatal injury belonged to the employer and was kept at his place of
business, but that the appellant was “a trusted servant and occasionally
carried the knife off with him.” 136 Ga. at 134. An instruction on unlawful
manner involuntary manslaughter was required because some evidence at
trial suggested that the appellant was merely engaging in “prankish sport” by
wrestling with the victim over the knife, without being “sufficiently
circumspect in guarding against the probable consequences of playing with a
dangerous weapon.” Id.

                                      45
manslaughter, because even under his own version of the events,

Snell conceded that his possession of a concealed weapon in the

victim’s home at the time of the fatal shooting was a violation of the

version of OCGA § 16-11-126 then in effect).41

      Another question in determining whether an instruction on

unlawful manner involuntary manslaughter is warranted is

whether there is slight evidence that the defendant’s handling of the

weapon at the time the fatal injury to the victim was inflicted

amounted to at least (and not necessarily more than) criminal

negligence, in light of all the surrounding circumstances. Such

evidence may include a showing of a deliberate but lawful act done

in an unlawful (criminally negligent) manner, such as intentionally

discharging a firearm with the professed intent of shooting a fox but

without verifying his target in poor visibility, as in Drake, 221 Ga.



      41 Snell was indicted for murder, felony murder, and aggravated assault,
but convicted of unlawful act involuntary manslaughter as a lesser included
offense of felony murder. See Snell, 306 Ga. App. at 651. The State’s witnesses
testified that Snell deliberately shot the victim at point-blank range, while
Snell contended that the shooting occurred when he accidentally dropped his
pistol from his coat and attempted to grab it, causing it to discharge. See id. at
652 (1).
                                       46
at 348 (2), or a box located too close to a person, as in Teasley v State,

228 Ga. 107 (184 SE2d 179) (1971), with fatal consequences not

intended by the shooter. Such evidence also may include a showing

that the defendant had no intention of discharging a firearm, but an

inadvertent and fatal discharge occurred while the defendant was

lawfully handling the firearm but in an unlawful, criminally

negligent manner, as in Austin, 110 Ga. at 750, or Maloof v. State,

139 Ga. App. 787 (229 SE2d 560) (1976).

     Thus, determining whether there is slight evidence of the

commission of a “lawful act” in an “unlawful manner” within the

meaning of OCGA § 16-5-3 (b), to support a jury instruction on

unlawful manner involuntary manslaughter, requires consideration

of all the evidence of the defendant’s intent based on, among other

things, the circumstances surrounding the fatal act in question. The

cases make clear that, in considering whether an instruction on

OCGA § 16-5-3 (b) is appropriate, the trial court must consider only

whether slight evidence supports the charge, and the ultimate

determination of whether the defendant acted lawfully but with

                                   47
criminal negligence is for the jury under proper instruction.

     (f) Application in firearm cases.

     As the foregoing discussion demonstrates, here the trial court

erred when it ruled as a matter of law that a jury should never be

instructed on unlawful manner involuntary manslaughter in a

shooting death case. In its order denying McIver’s motion for new

trial, the trial court cited Manzano in support of its refusal to give

the requested charge. While the trial court did not quote the

language it relied upon, that decision states broadly that

     “[a] defendant who handles a gun in such a way as to
     accidentally cause the death of another human being,
     albeit without any intention to do so, has necessarily
     committed the misdemeanor of reckless conduct. . . .
     [Cit.]” (Emphasis supplied.) Cook v. State, 249 Ga. 709,
     712 (4) (292 SE2d 844) (1982). See also Reed v. State, 279
     Ga. 81, 85 (7) (610 SE2d 35) (2005).

Manzano, 282 Ga. at 559 (3) (a). The same language is relied upon

in Cook and Reed, and appears to have originated in an expansive

interpretation of language used in Raines v. State, 247 Ga. 504, 507

(3) (277 SE2d 47) (1981). But in each of those cases, the

uncontradicted evidence as outlined in the opinion showed that the

                                 48
appellant committed an unlawful act that caused the death of the

victim, thus taking his conduct outside the scope of unlawful manner

involuntary manslaughter.

     In Manzano, unlawful manner involuntary manslaughter was

not even addressed. Manzano testified that he intentionally pressed

his pistol to his wife’s head and pulled the trigger, but that he and

his wife were only engaging in “horseplay” because both mistakenly

believed that the pistol was unloaded. See 282 Ga. at 557. Convicted

of felony murder, Manzano appealed, asserting that the trial court

should have given his requested instructions on unlawful act

involuntary    manslaughter      with    the   alternative   predicate

misdemeanor offenses of pointing a pistol at another and reckless

conduct. This Court agreed and reversed with respect to the

predicate act of pointing a pistol at another, see id. at 558-559 (2),

also noting that the trial court erred in refusing to instruct on

unlawful act involuntary manslaughter with reckless conduct as the

predicate offense. See id. at 559 (3) (a).

     Similarly, the cases cited in Manzano involved conduct in

                                   49
handling a firearm amounting at least to the statutory offense of

reckless conduct. For example, in Reed, the appellant shot his

girlfriend in the head, killing her, while he was driving a car and

she was riding in the front passenger seat. Reed’s defense at trial

was accident, and the jury was charged on that issue. Convicted of

murder, Reed appealed, asserting that he was entitled to a charge

on unlawful manner involuntary manslaughter. However, the

evidence as recited in the opinion showed that “Reed’s admitted

conduct was not a lawful act.” 279 Ga. at 86 (7). He intentionally

produced and displayed a loaded firearm with his finger on the

trigger in close proximity to the victim, and his attention was

diverted from the location of the muzzle because he was “watching

the road trying to drive.” Id. Moreover, the State presented

uncontradicted testimony that the gun’s trigger was pulled twice.

See id. at 82.

     Reed, like Manzano, quotes the language in Cook that “a

defendant who handles a gun in such a way as to accidentally cause

the death of another human being . . . has necessarily committed the

                                50
misdemeanor of reckless conduct,” 249 Ga. at 712 (4). But in Cook,

even according to Cook’s testimony at trial, he retrieved a pistol

during an argument with the victim, the mother of his child; he

turned towards her; and “the gun accidentally went off,” striking the

victim in the forehead. 249 Ga. at 710. The opinion notes no

contradiction to the medical examiner’s testimony that “the gun was

no more than several inches away from the victim’s head when the

fatal shot was fired.” Id. Cook’s deliberately bringing a loaded gun

into close proximity to the victim’s head during an argument

constituted conscious disregard of a substantial and unjustifiable

risk that he would cause harm or endanger the safety of the victim,

and the disregard constituted a gross deviation from a reasonable

standard of care, establishing the statutory offense of reckless

conduct, and thus was not a lawful act. See id. at 712 (4). See also

McDonald v. State, 224 Ga. App. 411, 413 (481 SE2d 1) (1997) (the

defendant’s deliberately grabbing his wife by the arm during an

argument and firing a revolver next to her head was sufficient to

support his conviction for reckless conduct under OCGA § 16-5-60

                                 51
(b)).

        In Cook, this Court cited two cases in support of its statement:

Raines and Ranger v. State, 249 Ga. 315 (4) (290 SE2d 63) (1982). 42

In Raines, the appellant was convicted of murder after he shot his

wife three times with a revolver during a domestic quarrel, killing

her. 43 Raines, a double amputee paralyzed from the waist down,

maintained that the revolver inadvertently discharged when he lost

his balance because he was not wearing his prosthetic device. See

247 Ga. at 505.44 The Court rejected Raines’ contention that the trial

court should have instructed the jury on both unlawful act and


        42In Ranger, the appellant was convicted of murder of his pregnant
girlfriend and her child, who was born alive but died shortly afterwards. The
defense called no witnesses, and there was no evidence of how the shooting
occurred. Ranger asserted as error the trial court’s refusal to charge on
unlawful manner involuntary manslaughter, and in its brief treatment of this
enumeration of error, this Court simply observed, “There is no evidence here
that Helena Carter’s death, or her child’s, was caused by commission of a
lawful act in an unlawful manner,” and cited Raines. Ranger, 249 Ga. at 320
(4).
       43 The Raines court was sharply divided, with Chief Justice Jordan and

Justices Hill and Marshall dissenting as to the reversal on the voluntary
manslaughter charge in Division 1, while Justices Undercofler and Smith
dissented as to Divisions 2 and 3. The opinion was issued per curiam.
       44 Raines’ doctor, asked what Raines’ balance would be like without the

prosthesis, testified, “Well, categorically it would be awkward to say the least.”
247 Ga. at 504 n.1.

                                       52
unlawful manner involuntary manslaughter. See id. at 507 (3). 45

With respect to unlawful act involuntary manslaughter, Raines

claimed that he did not intend to shoot his wife and that the jury

could have found that he did so while committing the misdemeanor

of pointing a pistol at another. The Court rejected Raines’ contention

with respect to unlawful act involuntary manslaughter, concluding

that the evidence showed that, even if Raines’ wife had not died,

Raines committed aggravated battery, a felony, by shooting and

wounding his wife three times, id. at 507 (3), and pointing out that,

in the case relied upon by Raines, only a single shot was fired. See

id. at 507 n.4 (2).46

      With respect to unlawful manner involuntary manslaughter,

Raines contended that his “lawful act” occurred earlier in the


      45  The Court reversed, however, based upon the trial court’s failure to
instruct the jury on voluntary manslaughter by reason of “serious provocation”
under former Ga. Code Ann. § 26-1102, now OCGA § 16-5-2, due to the victim’s
taunting of Raines with her adultery and his disability. See 247 Ga. at 506 (1).
But because of the possibility of the issue arising on retrial, we also considered
Raines’ contentions with regard to instructions on both grades of involuntary
manslaughter.
       46 Despite the physical evidence of his wife’s wounds and three

discharged shells found at the scene, Raines maintained that the gun only
“fired twice.” 247 Ga. at 505.
                                       53
evening, when, he testified, he retrieved his revolver from under a

mattress and “walked on his hands” to the back door because he

“thought he heard a noise outside.” Id. at 504. Thereafter, he found

a letter from his wife’s boyfriend in her purse, returned to the

bedroom and confronted her about the letter, and she began to taunt

him with his disability and her infidelities. It was during the course

of this subsequent quarrel, he claimed, that he lost his balance while

attempting to lie down on the bed, fell down, and the gun “went off.”

Id. at 505. The Court concluded that the evidence, including Raines’

own testimony and argument, showed that he was not engaged in a

lawful act at the time of the shooting. Holding a loaded gun while

involved in an argument and attempting to move around, knowing

that one is both paralyzed from the waist down and dependent upon

a prosthesis for balance, can be fairly characterized as a conscious

disregard of a substantial and unjustifiable risk of harm to another

that constitutes a gross deviation from a reasonable standard of

care, thereby fulfilling all the elements of the statutory offense of

reckless conduct, then Ga. Code Ann. § 26-2910. See id. at 507 (3)

                                 54
and n.5.

     The State also relies upon Ward v. State, 252 Ga. 85 (311 SE2d

449) (1984). There, the victim was told to come to Ward’s trailer

regarding a debt he owed to Ward. Ward testified that the victim

offered drugs in partial payment of the debt, but the owner of those

drugs, Whitlock, objected and put his hand in his back pocket. See

id. at 87. Ward retrieved a rifle, cocked it, and told Whitlock to take

his hand out of his pocket and leave; at that point, the victim

“started up from the bed,” Ward “jumped backwards” and hit a piece

of furniture, and “the gun went off.” Id. The jury was instructed on

accident and justification by self-defense. The Court rejected Ward’s

contention that the trial court erred in refusing his request to charge

on unlawful manner involuntary manslaughter, noting that Ward’s

conduct in handling the rifle “consciously disregard[ed] a

substantial and unjustifiable risk that the act [would] cause harm

or endanger the safety of another” and constituted the offense of

reckless conduct, citing OCGA § 16-5-60 (now OCGA § 16-5-60 (b))



                                  55
and Raines. Ward, 252 Ga. at 88 (a).47

      A close reading of these decisions shows that the expansive

language used in Cook, Reed, and Manzano, derived from but not

quoting the decision in Raines, fails to take into account the context

in which it originated and was applied. In Cook, Reed, and Manzano,

the undisputed evidence established that the appellant acted with

conscious disregard of a substantial and unjustifiable risk of harm,

constituting a gross deviation from a reasonable standard of care –

the elements of statutory reckless conduct under OCGA § 16-5-60


      47 In Ward, we failed to mention the other component of the mens rea
required for statutory reckless conduct, namely, gross deviation from a
reasonable standard of care. Ward also relies upon Crawford v. State, 245 Ga.
89 (263 SE2d 131) (1980), and Saylors v. State, 251 Ga. 735 (309 SE2d 796)
(1983). The latter two decisions are inapplicable to the case before us, because
they hold that a defendant asserting justification by self-defense is not entitled
to an additional instruction on involuntary manslaughter under either
subsection of OCGA § 16-5-3 on the theory that the defendant used excessive
force in self-defense. See Crawford, 245 Ga. at 92 (3); Saylors, 251 Ga. at 737
(3); see also Harris v. State, 272 Ga. 455, 456-457 (3) (532 SE2d 76) (2000)
(“Because appellant conceded that he shot at the victims intentionally, albeit
in self-defense, a charge on the lesser offense of involuntary manslaughter,
which requires a lack of intent, was not warranted.” (Citations and footnote
omitted.)). In Raines, the Court noted that Crawford is not controlling when a
defendant claims accident and not self-defense. Raines, 247 Ga. at 506 (2). See
also Chambers, 205 Ga. App. at 19 (noting that Willis v. State, 258 Ga. 477,
477-478 (1) (371 SE2d 376) (1988), citing Saylors and Crawford, “does not hold
that OCGA § 16-5-3 (b) is inapplicable any time the victim is killed by the
shooting of a gun”).
                                       56
(b). An unlawful manner involuntary manslaughter charge was not

requested in Manzano, and in Cook and Reed this Court concluded

that the trial court correctly refused a charge on OCGA § 16-5-3 (b)

because slight evidence did not support such a charge. But none of

these decisions supports the proposition that any handling of a

firearm resulting in an unintended death always constitutes at least

the statutory offense of reckless conduct and therefore forecloses an

instruction on unlawful manner involuntary manslaughter.

     We accordingly disapprove the statement in Cook, Reed, and

Manzano that “[a] defendant who handles a gun in such a way as to

accidentally cause the death of another human being, albeit without

any intention to do so, has necessarily committed the misdemeanor

of reckless conduct,” to the extent it suggests that an instruction on

unlawful manner involuntary manslaughter is never appropriate in

a case involving a fatal shooting. 48 Under the specific circumstances

outlined in those decisions, a jury instruction on unlawful manner



     48We disapprove only this statement, and express no opinion regarding
whether these cases were correctly decided.
                                   57
involuntary manslaughter was not appropriate. But when there is

slight evidence, even if in dispute, that the defendant caused the

death of another person in the commission of a lawful act but in a

merely criminally negligent manner, a charge on unlawful manner

involuntary manslaughter is supported.

     The Court of Appeals reached a similar conclusion in Allison v.

State, 288 Ga. App. 482, 484-485 (1) (654 SE2d 628) (2007), an

appeal of a conviction for reckless conduct under OCGA § 16-5-60

(b). The appellant went to a friend’s apartment to retrieve a bag of

clothing. He had a pistol in the bag, and was checking the gun, which

was pointed down, when it went off. The bullet traveled through a

wall into an adjacent apartment, where it ricocheted off the floor and

a metal door before striking a child in the head, causing serious

injury. There was no evidence that the appellant knew the gun was

loaded, or that he intentionally fired it. See id. at 482 (1). The Court

of Appeals reversed the conviction, concluding that the evidence was

insufficient because it did not establish that the appellant handled

the firearm in a manner creating “a ‘substantial and unjustifiable

                                  58
risk’ that he would endanger the safety of another person.” Id. at 483

(quoting OCGA § 16-5-60 (b)). In so deciding, the Court of Appeals

concluded that the language in Manzano, Reed, and Cook was not

intended to “transform the crime of reckless conduct into a strict

liability crime” whenever a firearm is involved, and that “[t]he words

‘in such a way’ should not be interpreted to mean any and all types

of gun handling; instead, they should be interpreted to track” the

mens rea language in OCGA § 16-5-60 (b). Allison, 288 Ga. App. at

484-485. We agree that such a construction is necessary in order to

avoid rendering OCGA § 16-5-3 (b) meaningless in every case

involving a shooting death.

     This interpretation of Raines and its progeny is also consistent

with the principle that a charge on involuntary manslaughter –

including unlawful act involuntary manslaughter under OCGA § 16-

5-3 (a) – is not authorized when the undisputed evidence

demonstrates that the defendant acted intentionally in harming the

victim. See, e.g., Cheeves v. State, 306 Ga. 446, 447-448 (2) (831 SE2d

829) (2019) (instruction on unlawful act involuntary manslaughter

                                  59
not required when appellant pointed gun directly at victim and shot

victim multiple times); Harris v. State, 257 Ga. 385, 386 (1) (359

SE2d 675) (1987) (trial court properly refused to charge on unlawful

act involuntary manslaughter when appellant repeatedly stabbed

victim and threatened him); Conner v. State, 251 Ga. 113, 116 (2) (c)

(303 SE2d 266) (1983) (appellant not entitled to instruction on

unlawful act involuntary manslaughter when victim was beaten

severely and “the number of wounds inflicted leaves no doubt on the

question of intent or voluntariness” (citation and punctuation

omitted)).49

      Once these decisions are removed from consideration, however,




      49 We also disapprove the bench note accompanying the Georgia pattern
jury instruction on involuntary manslaughter to the extent it suggests that “‘a
lawful act committed in an unlawful manner’ is often going to be equivalent to
reckless conduct (see [OCGA] § 16-5-60 (b)), a misdemeanor which would
support the charge of felony involuntary manslaughter,” citing Kellam v. State,
298 Ga. 520, 523 (2) (783 SE2d 117) (2016), and Harmon v. State, 259 Ga. 846,
848 (4) (b) (388 SE2d 689) (1990). Georgia Suggested Pattern Jury
Instructions, Vol. II: Criminal Cases § 2.10.45 (4th ed. 2007, rev. 2021)
(Involuntary Manslaughter (Misdemeanor)). In the two cases cited by the
bench note, this Court held that the severe injuries to the victims could not
have resulted from any lawful act. And, as discussed above, statutory reckless
conduct is an “unlawful act” and thus never equivalent to a “lawful act
committed in an unlawful manner.”
                                      60
a group of cases remains in which the evidence, even if slight, would

allow a jury to find unlawful manner involuntary manslaughter

because the act resulting in the victim’s death was not intentional

or unlawful in itself, and the defendant under the circumstances

acted only in a criminally negligent manner rather than in violation

of all the elements of the reckless conduct statute. And in such cases,

an instruction on OCGA § 16-5-3 (b) is appropriate.

      For example, in Teasley, during a chaotic Christmas Eve

encounter between Teasley, his wife, his girlfriend, and the police,

the girlfriend was struck and killed by a bullet fired from Teasley’s

pistol. See 228 Ga. at 109. At some point, Teasley shot at the lock of

a metal box, located a few feet away from where the victim was lying

on the floor, in an apparent attempt to access its contents. See id. A

pathologist’s testimony did not exclude the possibility that the fatal

bullet ricocheted from the metal box, although he considered it

unlikely. See id.

     Teasley was convicted of malice murder and appealed,

complaining of error in the refusal of several of his requests to

                                  61
charge. We reversed, concluding that the trial court erred in failing

to give several jury instructions, including on unlawful manner

involuntary manslaughter, observing that while the evidence was

sufficient to support the jury’s verdict of murder, it was also

sufficient to raise a jury issue as to unlawful manner involuntary

manslaughter:

     From the circumstances of the homicide as referred to
     above, the evidence was ample to raise an issue for the
     jury’s consideration as to the defense of [involuntary]
     manslaughter. It was sufficient to authorize the jury to
     consider whether the victim’s death was a result of the
     appellant’s lawfully firing the pistol in an unlawful
     manner, in close proximity to the victim so as to cause the
     bullet to richochet [sic] and strike her.

Id. at 110-111 (4).50 The evidence also appears to have been sufficient

for the jury to have found that the appellant’s act of intentionally

firing a loaded pistol at a box only a few feet away from the victim

amounted to statutory reckless conduct and thus the offense of

unlawful act involuntary manslaughter under OCGA § 16-5-3 (a),


     50 This Court also concluded that the evidence authorized an instruction
on misfortune or accident under former Ga. Code Ann. § 26-602, now OCGA §
16-2-2, see 228 Ga. at 110 (3), as well as two requested instructions with
respect to the defense of insanity. See id. at 111-112 (5).
                                     62
but it does not appear from the opinion that Teasley requested an

instruction   on   unlawful    act        involuntary   manslaughter   or

enumerated as error the refusal to give such an instruction.

     Similarly, in Maloof, the appellant was indicted for murder but

convicted of unlawful act involuntary manslaughter in the shooting

death of his wife. See 139 Ga. App. at 787 (syllabus by the Court).

At trial, he testified that, during a domestic quarrel, he was

attempting to lower the hammer of a handgun after he noticed it

was cocked. While he did so, he pointed the gun upwards, “towards

the crease in the wall and ceiling,” and while he was not looking at

his wife she “tried to get past him” and the handgun discharged,

killing her. Relying on Teasley, the Court of Appeals reversed,

concluding that the trial court erred in failing to instruct the jury on

unlawful manner involuntary manslaughter because the evidence

authorized the jury to consider whether the appellant was lawfully

using the pistol, but “in an unlawful manner, in close proximity to




                                     63
the victim.” (Citation and punctuation omitted.) Id. at 788.51

     The trial court therefore erred in relying upon Manzano to

conclude that unlawful manner involuntary manslaughter is never

applicable in a shooting death case and in refusing McIver’s

requested     instruction    on    unlawful      manner      involuntary

manslaughter on that basis.

     (g) Evidence supporting the requested charge.

     We must next consider whether slight evidence supported

McIver’s request to instruct the jury on unlawful manner

involuntary manslaughter.

     To authorize a requested jury instruction, there need only
     be slight evidence to support the theory of the charge, and
     the necessary evidence may be presented by the State, the
     defendant, or both. Whether the evidence presented is
     sufficient to authorize the giving of a charge is a question
     of law.

(Citations and punctuation omitted.) Merritt v. State, 311 Ga. 875,

889 (7) (860 SE2d 455) (2021). “The evidence necessary to justify a



     51  On retrial, the appellant was convicted of unlawful manner
involuntary manslaughter, and that conviction was affirmed by the Court of
Appeals in Maloof v. State, 145 Ga. App. 408 (243 SE2d 634) (1978).
                                   64
jury charge need only be enough to enable the trier of fact to carry

on a legitimate process of reasoning.” (Citations and punctuation

omitted.) Calmer v. State, 309 Ga. 368, 370 (2) (846 SE2d 40) (2020).

And “[i]n determining whether a trial court erred in giving jury

instructions, we read and consider the instructions as a whole.”

(Citation omitted.) Stafford v. State, 312 Ga. 811, 820 (4) (865 SE2d

116) (2021).

     Here, the evidence presented at trial provided some support for

the requested instruction. Evidence was presented that, at the time

of the shooting, McIver was asleep in the back seat of a moving car

with the loaded revolver on his lap in a plastic grocery bag, and that

he was startled awake by the doors locking, someone speaking, or

the vehicle going over a bump in the road. In addition, expert

testimony was presented that at the time the revolver discharged,

McIver was not holding it upright in a raised position, but rather

that the gun was lying sideways and resting on his lap. Some

evidence was also presented that McIver suffered from a sleep-

related disorder that could produce involuntary movements when he

                                 65
was awakened or startled.

      From this evidence, the jury could have concluded that the

revolver was not deliberately or intentionally fired, but rather, as

McIver suggests, discharged as a result of his being startled awake,

reflexively or involuntarily clutching at the bag holding the firearm,

and inadvertently contacting the trigger. While the jury could have

found from the evidence that the shooting that killed Diane was an

accident under OCGA § 16-2-2, the jury also could have concluded

that, while it was not unlawful for McIver merely to have a loaded

revolver in his lap in the back seat of the vehicle, he was criminally

negligent in his manner of handling it by keeping it in his lap

unsecured, without a holster and in a plastic bag, in a moving

vehicle with two other people in the front seats, and by allowing

himself to doze off while the gun was so situated.52 This is at least



      52 The State asserted at oral argument that not even slight evidence was
presented that the gun was handled in an unlawful manner. However, as
McIver points out, the State argued at trial that McIver was unsafe in handling
the gun by not giving the gun back to his wife or placing it on the floor or on
the seat beside him, by failing to return the gun to its available holster, and by
failing to exercise “muzzle awareness” by keeping the gun loose in a plastic
bag, thus placing Diane “in that kind of danger.”
                                       66
slight evidence that the fatal discharge of the firearm was a lawful

act but performed in a criminally negligent manner, but not

necessarily statutory reckless conduct – an act performed in

conscious disregard of a substantial and unjustifiable risk of harm

to another amounting to a gross deviation from a reasonable

standard of care. 53

     We need not decide whether we believe that McIver’s conduct

was only criminally negligent in manner, or instead amounted to

statutory reckless conduct under OCGA § 16-5-60 (b).

     [W]e must decide only whether there was slight evidence
     to support the jury instruction. . . . And if there was slight
     evidence supporting the instruction – and there was – it
     is irrelevant whether we find that slight evidence
     persuasive in the face of contrary evidence; that question
     was reserved exclusively for the jury.

Daly v. Berryhill, 308 Ga. 831, 834 (843 SE2d 879) (2020). The

evidence at trial constituted the slight evidence necessary to support

an instruction on unlawful manner involuntary manslaughter, and



     53 A jury, of course, could also conclude that McIver was guilty of the
statutory offense of reckless conduct, and hence of unlawful act involuntary
manslaughter.
                                    67
we therefore conclude that the trial court erred in refusing to give

McIver’s requested instruction on this point.

     (h) Determining harmful error.

     Having determined that the trial court erred, we next must

consider whether the error was harmful so as to require reversal of

McIver’s convictions. “The test for determining whether a

nonconstitutional instructional error was harmless is whether it is

highly probable that the error did not contribute to the verdict.”

(Citations and punctuation omitted). Jones v. State, 310 Ga. 886, 889

(2) (855 SE2d 573) (2021). And in determining whether such an error

is harmless, we assess the evidence from the viewpoint of reasonable

jurors, not in the light most favorable to the verdicts. See Thompson

v. State, 302 Ga. 533, 542 (III) (A) (807 SE2d 899) (2017).

     Here, we cannot say that the error was harmless, because the

evidence of McIver’s guilt of aggravated assault and felony murder

was not overwhelming or even strong, and the evidence of criminal

intent was disputed and circumstantial. Indeed, the State’s evidence

of intent was weak, as no witness testified to any disagreement or

                                 68
quarrel between McIver and Diane, and many witnesses testified

that they were very much in love. The State’s evidence largely

focused on a possible financial motive for McIver to murder Diane,

but as McIver notes, the evidence connecting that alleged motive to

any actions that McIver took to intentionally kill his wife was thin.

The State’s murder theory – that McIver intentionally shot his wife

in the back in a moving car, with her best friend as a witness,

through a thin plastic bag and through the back of a seat that could

have diverted the bullet, while aiming so low as to potentially miss

any vital organs – is supported only by some circumstantial evidence

and conjecture; to the contrary, the circumstances of the shooting

suggest a lack of any preparation or planning. Indeed, the only

witness to the fatal shooting testified that shortly before asking for

his gun, McIver had fallen asleep in the back seat and that he

appeared to have fallen asleep again after that, an unlikely action

for someone intending to commit a murder.

     Perhaps aware of the weakness of the State’s case, the

prosecutor argued to the jury, without citing any particular

                                 69
evidence, that McIver must have planned to murder Diane earlier,

at the ranch, but was prevented from doing so by the presence of

Carter, and was so committed to killing Diane that day that he

“ha[d] to go to maybe a Plan B” in the vehicle. But, once again, the

evidence presented by the State provides little if any support for this

theory. If McIver intended to fatally shoot Diane, why would he do

it in the presence of Carter, and why would he do it in midtown

Atlanta, within a few miles of several major hospitals, instead of on

a rural interstate, far from any medical aid? The prosecutor argued

that McIver put the gun in a plastic bag to avoid DNA or gunshot

residue, even though Diane was the one who handed him the gun

already in the plastic bag, and given the circumstances there could

be little doubt that he was the person who discharged the gun. On

the other hand, the State’s evidence that McIver gave varying

statements to hospital personnel, the police, and others describing

how the incident occurred, and that some hospital personnel thought

that McIver was not grieving “appropriately” lend some support to

the State’s murder theory, but not much.

                                  70
     As McIver also points out, the refusal of his request to charge

the jury on unlawful manner involuntary manslaughter “deprived

[him] of the benefit of one of [his] defense theories – maybe the

stronger one – and thus deprived [him] of the chance for the jury to

convict [him] of [a] misdemeanor[] rather than felonies.” Shah v.

State, 300 Ga. 14, 22 (2) (b) (793 SE2d 81) (2016). In Shah, the

appellant was found guilty of felony murder and two counts of first-

degree cruelty to children in connection with the death of her infant

daughter due to dehydration and probable hyperthermia. The

State’s medical examiner had concluded that the death was

accidental. See id. at 16 (1) (b). The trial court refused the

appellant’s request to charge the jury on the misdemeanor of

statutory reckless conduct as a lesser included offense of the felonies

of first-degree cruelty to children under OCGA § 16-5-70 (a) and (b).

Shah’s counsel argued that the appellant’s conduct was not

intentional, and asserted the theory of accident as a defense, but also

conceded in his opening statement that the jury might find that her

conduct had been “reckless.” Id. at 22. The trial court refused to

                                  71
charge the jury on statutory reckless conduct, thereby preventing

counsel from including this alternative and likely stronger theory in

his closing argument.

     We noted that Shah’s counsel’s seeking to present two

alternative theories was “not an unreasonable strategy” under the

circumstances of that case, noting that “criminal defendants often

offer dissonant defense theories, particularly with regard to levels of

criminal intent when the result of the defendant’s actions was

undeniably tragic and the jury may be inclined against finding the

defendant entirely innocent.” Id. at 22 (2) (b). Concluding that the

appellant was deprived of an important defense by the trial court’s

refusal to give the requested charge, that some evidence supported

the lesser included offense, and that the evidence of the greater

offense was not overwhelming, we held that the error was harmful

and reversed the convictions. See id. at 23 (2) (b).

     Here, as in Shah, McIver’s main defense theory at the outset

was accident – lack of any criminal mens rea – which was the only

theory set forth in his counsel’s opening statement. In closing,

                                  72
McIver again asserted the accident theory, and while his counsel

mentioned statutory reckless conduct as a basis for finding unlawful

act involuntary manslaughter, it was only to argue that the facts did

not meet the statutory definition of that felony offense.54 But counsel

was prevented from arguing the theory of unlawful manner

involuntary manslaughter based on criminal negligence by the trial

court’s refusal to give his requested charge on that theory. And this

theory was important to McIver, given that his age at the time of

trial – almost 71 – deterred his counsel from suggesting to the jury

any    felony outcome        –   including     unlawful     act   involuntary

manslaughter – as he might not live long enough to serve even a ten-

year sentence.

      The jury could have concluded – as McIver argued – that the

evidence presented here did not meet the statutory definition of

reckless conduct as correctly given by the trial court, involving as it

does both conscious disregard of a substantial and unjustifiable risk



      54 The State, on the other hand, mentioned reckless conduct in closing
only to argue that it had proved McIver’s actions were intentional, not reckless.
                                       73
of harm to another and a gross deviation from a reasonable standard

of care. But the jury was given no alternative instruction regarding

criminal negligence, a mental state more culpable than pure

accident and arguably more consistent with the evidence at trial.

This foreclosed the possibility of a finding that McIver was

criminally negligent but did not meet the definition of reckless

conduct, which would have enabled the jury to find that McIver was

not entirely guiltless, but guilty only of unlawful manner

involuntary manslaughter.

     The trial court’s refusal to give the requested instruction on

unlawful manner involuntary manslaughter deprived McIver of the

opportunity to argue an alternative theory of defense that may have

been stronger than those permitted by the trial court, and to offer to

the jury an opportunity to convict him of a lesser offense without

entirely exonerating him from criminal responsibility for a tragic

and deadly event.

     Moreover, considering the jury instructions as a whole, see

Stafford, 312 Ga. at 820 (4), the trial court compounded its error in

                                 74
omitting a charge on unlawful manner involuntary manslaughter in

two ways. First, the court instructed the jury that accident involves

“no criminally negligent behavior such as reckless conduct.” Second,

it instructed the jury, “[I]f you don’t find beyond a reasonable doubt

that his conduct constituted reckless conduct, then you are dealing

with an unintentional situation along the lines of accident.” More

than mere omission, these instructions expressly foreclosed any

consideration of unlawful manner involuntary manslaughter, even

though there was evidence to support a finding of mere criminal

negligence.

      The effect of the omission of an instruction on unlawful manner

involuntary manslaughter is suggested by the jury’s questions to the

trial court during its lengthy deliberations, repeatedly expressing

concerns regarding the question of McIver’s intent and ultimately

stating after four-and-a-half days of deliberations that it was

deadlocked on that very question. 55 See Davidson v. State, 304 Ga.


      55 During its deliberations, the jury sent out numerous questions to the
trial court, beginning with, “If not guilty on 1 through 4 [malice murder, felony

                                       75
460, 471 (4) (819 SE2d 452) (2018) (concluding constitutional error

was not harmless, in part because the jury asked for recharge on

issues implicated by error); Bracewell v. State, 243 Ga. App. 792, 796

(2) (534 SE2d 494) (2000) (concluding error in charge was harmful,

in part because the jury asked twice for recharges and “[c]larity in

this portion of the charge was critical to an issue of defense” (citation

and punctuation omitted)). Indeed, the jury ultimately found McIver

not guilty of malice murder.

      The State asserts that the error is harmless because the jury

rejected the lesser included offense of unlawful act involuntary

manslaughter in finding McIver guilty of felony murder based on

aggravated assault, which means that the jury found that McIver




murder, aggravated assault, and possession of a firearm during the
commission of a felony], can number 5 [influencing a witness] be guilty?” then
asking to view the vehicle and to watch the video of McIver’s police interview
again. After further deliberations, the jury asked, “How does intent affect the
charge of aggravated assault with a deadly weapon?” and, “For an assault to
occur, does there need to be intent to cause violent injury or just an action that
causes violent injury?” Then, on the fifth day of deliberations, the jury sent out
a note to the trial court stating, “We don’t see a path to overcome our
differences on the defendant’s intent related to charges 1, 2, 3, and 5.” Over
McIver’s objection, the trial court delivered an Allen charge to the jury, and
shortly thereafter the jury reached its verdicts.
                                       76
intended to shoot Diane, thereby causing a violent injury, but did

not intend to kill her, given that the jury acquitted him of malice

murder. Even assuming that is a correct interpretation of what the

jury’s verdicts signified, the jury reached its verdicts without a

complete instruction on the grades of culpability between accident

and felony murder, thus “depriv[ing] the jury of the necessary tools

to evaluate the charges against [McIver] and to reach a verdict.”

Henry v. State, 307 Ga. 140, 146 (2) (c) (834 SE2d 861) (2019). This

is particularly true in light of McIver’s desire to avoid a felony

conviction arising out of statutory reckless conduct: his inability to

argue criminal negligence as the basis for a misdemeanor conviction

of unlawful manner involuntary manslaughter deprived him of the

benefit of a strong theory of defense, and certainly the most

advantageous theory short of an outright acquittal on the basis of

accident. See Shah, 300 Ga. at 22 (2) (b). In light of all these

circumstances, we cannot say it is highly probable that the trial

court’s error in refusing the requested instruction did not contribute

to the jury’s verdicts, and reversal therefore is required.

                                  77
     We note that, as a matter of constitutional due process, the

evidence presented at trial and summarized above was, when

viewed in the light most favorable to the verdicts, legally sufficient

to authorize a rational jury to find McIver guilty beyond a

reasonable doubt of the crimes for which he was convicted. See

Jackson v. Virginia, 443 U. S. 307, 319 (III) (B) (99 SCt 2781, 61

LE2d 560) (1979). Therefore, although we reverse McIver’s

convictions for felony murder based on aggravated assault and

possession of a firearm in the commission of a felony based on the

instructional error, the State may choose to retry McIver on the

counts as to which the jury returned a verdict of guilty as well as the

lesser included offense of unlawful act involuntary manslaughter, as

to which the jury did not return a verdict. See Doyle v. State, 307 Ga.

609, 615 (2) n. 5 (837 SE2d 833) (2020).

     3. Because we are reversing some of McIver’s convictions, we

next consider those evidentiary issues that are likely to recur if the




                                  78
State elects to retry McIver. 56 All these issues concern evidence

admitted at trial that McIver contends was irrelevant, speculative,

or prejudicial.

      (a) OCGA § 24-4-401 defines relevant evidence as “evidence

having any tendency to make the existence of any fact that is of

consequence to the determination of the action more probable or less

probable than it would be without the evidence.”

      Although this relevance standard is a liberal one, it is not
      meaningless or without boundaries. Any evidence that
      fails to meet this standard will be barred by OCGA § 24-
      4-402 (“Rule 402”), which provides, without exception,
      that “[e]vidence which is not relevant shall not be
      admissible.” A trial court’s decision whether to admit or
      exclude evidence is reviewed on appeal for an abuse of
      discretion.

(Citations and punctuation omitted.) Martinez-Arias v. State, 313

Ga. 276, 285 (3) (869 SE2d 501) (2022).

      Moreover,



      56  In addition to the instructional errors addressed in this opinion,
McIver enumerated two other claims of trial court error, which involve the
jury’s deliberations. These claims concern the interruption of deliberations to
permit a second inspection of, and experiments with, the vehicle and firearm
involved, and the giving of an Allen charge. These claimed errors are unlikely
to recur if the State elects to retry McIver, so we do not address them.
                                      79
     relevant evidence may be excluded under OCGA § 24-4-
     403 (“Rule 403”) “if its probative value is substantially
     outweighed by the danger of unfair prejudice, confusion
     of the issues, or misleading the jury or by considerations
     of undue delay, waste of time, or needless presentation of
     cumulative evidence.” The major function of Rule 403 is
     to exclude matter of scant or cumulative probative force,
     dragged in by the heels for the sake of its prejudicial
     effect.

(Citations and punctuation omitted.) Lofton v. State, 309 Ga. 349,

355 (2) (b) (846 SE2d 57) (2020). And while relevance is a binary

concept – evidence is either relevant or not – probative value is

relative:

     Evidence is relevant if it has “any tendency” to prove or
     disprove a fact, whereas the probative value of evidence
     derives in large part from the extent to which the evidence
     tends to make the existence of a fact more or less
     probable. Generally speaking, the greater the tendency to
     make the existence of a fact more or less probable, the
     greater the probative value. And the extent to which
     evidence tends to make the existence of a fact more or less
     probable depends significantly on the quality of the
     evidence and the strength of its logical connection to the
     fact for which it is offered. Probative value also depends
     on the marginal worth of the evidence – how much it adds,
     in other words, to the other proof available to establish
     the fact for which it is offered. The stronger the other
     proof, the less the marginal value of the evidence in
     question. And probative value depends as well upon the
     need for the evidence. When the fact for which the

                                 80
     evidence is offered is undisputed or not reasonably
     susceptible of dispute, the less the probative value of the
     evidence.

(Citations, punctuation and footnotes omitted; emphasis supplied.)

Olds v. State, 299 Ga. 65, 75-76 (2) (786 SE2d 633) (2016). We

consider each of McIver’s evidentiary contentions in turn.

     (b) McIver complains of the State’s introduction of evidence of

Diane’s supposed second will, which the trial court characterized as

“powerful evidence of motive.” As noted above in footnote 6, the

evidence that such a will existed was very slight, consisting of a

statement allegedly made by Diane about two years before her death

referring to an unidentified document as “my new will.” No second

will was ever found despite an intensive search; 57 the McIvers’ estate

planning attorneys knew of no such will; and no evidence was

presented of the supposed will’s contents or whether its provisions

were advantageous, disadvantageous, or neutral to McIver.

Moreover, no evidence was presented that McIver knew of such a


     57 The State executed search warrants at the offices of the McIvers’
attorneys, and an advertisement was placed in the legal organ of the county
seeking any attorney who had drafted such a will.
                                    81
will or its contents, or had access to it.

     Yet the State argued that the mere existence of a supposed

second will, with no evidence of its provisions or of McIver’s

knowledge of or access to it, was relevant to show that he had a

financial motive to kill Diane and to show that when he shot her, he

did so with the intent to kill or at least violently injure her. The State

noted that the supposed second will theoretically could have left all

Diane’s property to someone other than McIver, including her

interest in the ranch property. But, as McIver points out, the

supposed second will could not have affected the disposition of

Diane’s interest in the ranch property, because the McIvers held the

property as joint tenants with right of survivorship. See OCGA § 44-

6-190; see also Biggers v. Crook, 283 Ga. 50, 52-53 (1) (656 SE2d 835)

(2008) (noting that OCGA § 44-6-190 (a) (3) provides for a “lifetime

transfer of all or a part” of a joint tenant’s interest. (Emphasis

supplied.)).

     Moreover, as to Diane’s other property, the State’s argument

required the jury to make a series of increasingly speculative

                                   82
inferences: (1) that Diane executed or intended to execute a second

will; (2) that the provisions of the will were disadvantageous to

McIver in some way; (3) that McIver knew of the new will; (4) that

McIver knew the contents of the new will; and (5) that McIver

therefore had a motive to kill Diane to prevent her from executing

the new will or, if she had already executed it, to kill her so that he

could obtain and destroy all copies of the new will. Without any

additional evidence, the chain of inferences between the evidence in

question and any legally relevant point “is simply too long, dubious,

[and] attenuated” to allow the evidence to be introduced. State v.

Stephens, 310 Ga. 57, 60-61 (1) (849 SE2d 459) (2020) (affirming

trial court’s exclusion of evidence requiring series of unproven

inferences to connect defendant with murder weapon). See also

Olds, 299 Ga. at 75 n.14 (2) (noting “‘the number of intermediate

propositions between the item of evidence and the ultimate

consequential fact that the item is offered to prove’” as tending to

diminish probative value. (Citations omitted.)). Here the State’s

evidence arguably showed the possibility of a second will, and such

                                  83
a will might be relevant to motive if evidence of its provisions and

McIver’s knowledge of its existence were shown. However, the State

here did not offer evidence sufficient to “make the existence of any

fact that is of consequence to the determination of the action more

probable or less probable” under Rule 401. It was therefore

irrelevant and inadmissible, and the trial court abused its discretion

in admitting it.

     (c) McIver also complains of the State’s introduction of evidence

regarding OCGA § 53-1-5, sometimes referred to as the “slayer

statute,” which the trial court also characterized as “powerful

evidence of motive.” 58 Prosecution witnesses testified that the

statute imposed a forfeiture on any person found guilty of

“intentional” homicide, and would apply to Diane’s extant will and


     58 OCGA § 53-1-5 (a) provides:
     An individual who feloniously and intentionally kills or conspires
     to kill or procures the killing of another individual forfeits the right
     to take an interest from the decedent’s estate and to serve as a
     personal representative or trustee of the decedent’s estate or any
     trust created by the decedent. For purposes of this Code section,
     the killing or conspiring to kill or procuring another to kill is
     felonious and intentional if the killing would constitute murder or
     felony murder or voluntary manslaughter under the laws of this
     state.
                                       84
possibly to the joint tenancy of the ranch property.

      But the connection between this evidence and a motive for

McIver’s alleged intent to kill or injure Diane is tenuous at best. As

the trial court observed at the hearing on McIver’s motion for new

trial, “It seems like it would cut against the financial motive,”

because it would prevent McIver from receiving any interest in

Diane’s estate and possibly the ranch property as well. Neither the

Attorney General nor the District Attorney addresses this issue in

their briefs, asserting in conclusory fashion that testimony

regarding the slayer statute was evidence of motive and thus

relevant. 59 The State also fails to address why McIver, if he were

trying to avoid the effect of the slayer statute while intentionally

killing Diane for financial gain, would do so in circumstances where

there could be no question that he shot Diane, in the presence of her




      59Both the District Attorney and the Attorney General rely heavily upon
the assertion that McIver invited testimony regarding the slayer statute in
questioning a witness, and thus cannot complain of its introduction. McIver
argues in reply that the witness’ answer was non-responsive and counsel
interposed an objection. But we assume that this will not recur on any retrial.

                                      85
best friend. Without more, this evidence was not relevant to

demonstrate a motive for McIver to murder Diane or his intent to

kill her, and it should have been excluded. 60

      (d) McIver next complains that evidence of the cataloging of

Diane’s possessions, as well as the auction of her jewelry, furs, and

other items months after her death, was irrelevant to any issue in

the case and should not have been admitted. The State argued at

trial that this evidence showed that McIver had no sentimental

attachment to Diane’s personal items, indicating that he did not love


      60  McIver also asserts that the prejudicial effect of this evidence
substantially outweighs any probative value under Rule 403, arguing
strenuously that the State’s purpose in presenting evidence of the slayer
statute was to convince the jury to return a verdict of guilty at least as to felony
murder. We agree. He points out that the witnesses testified, and the
prosecutor emphasized, that a conviction for an intentional killing would
prevent McIver from inheriting any portion of his wife’s estate. This evidence
had an undue tendency to suggest that the jury should find McIver guilty of
murder rather than involuntary manslaughter in order to punish him by
barring him from inheriting Diane’s property, which would be an improper
basis for decision. Thus, even if relevant, the at best minimal probative value
of the evidence was substantially outweighed by the danger of unfair prejudice.
See Old Chief v. United States, 519 U. S. 172, 180 (B) (1) (117 SCt 644, 136
LE2d 574) (1997) (observing that evidence may create a danger of unfair
prejudice when it has “the capacity . . . to lure the factfinder into declaring guilt
on a ground different from proof specific to the offense charged” or has “an
undue tendency to suggest decision on an improper basis, commonly, though
not necessarily, an emotional one.” (Citations and punctuation omitted.)). So
the evidence should have been excluded under Rule 403 as well.
                                         86
her, only wished to obtain her money, and thus had a motive for

killing her.

     We agree that the evidence is relevant. The attorney for

Diane’s estate explained at some length the manner in which the

estate was administered, and his fairly extensive role in advising

McIver, because he believed that McIver had never acted as an

executor before. The attorney testified that one of an executor’s first

duties is to locate all the assets of the estate, although several of

Diane’s friends testified that the cataloging of her possessions made

them uncomfortable. The attorney further explained that he, not

McIver, suggested the sale of Diane’s personal property, because he

reviewed the records of the estate and determined that there was

not sufficient cash in the estate to satisfy the specific bequests listed

in the will. For that reason, he advised McIver to sell Diane’s

clothing, jewelry, and furs to meet the immediate needs of the estate,

because those items were very stylish, expensive, one-of-a-kind

items that would lose their value over time. McIver agreed with this

recommendation, and the property was sold at auction.

                                   87
      As the State argues, this evidence was relevant to show a

financial motive on McIver’s part in agreeing to an early sale of

Diane’s property, because the cataloging and immediate sale of the

property, while not directly providing monetary gain to him, would

move the administration of the estate forward and thus contribute

to his earlier receipt of the remaining estate assets. 61 See Slakman

v. State, 280 Ga. 837, 841, 842 (3) (632 SE2d 378) (2006) (evidence

of defendant’s participation in probate proceeding admissible as

logically tending to show defendant’s “greed and his desire for

financial gain from his wife’s death”). In addition, this evidence was

relevant to show McIver’s indifference to Diane’s memory, which

would also go to motive.62 We therefore cannot say that the trial


      61 Diane’s will provided that, after specific bequests of real and personal
property to McIver and others, and the distribution of furnishings, art,
“jewelry, clothing and other such personal effects” according to a list referenced
by the will, the residue of the estate was to be placed in a trust for McIver’s
benefit.
      62 In his brief, McIver argues only that this evidence was not relevant

and does not assert that it should have been excluded under Rule 403. In any
event, while the probative value of this evidence was low, because of the
attorney’s initiation of the sale, the lack of a direct benefit to McIver, and the
small monetary amount involved compared to the overall value of the estate –
the State presented evidence that Diane’s estate was worth between $3.6 and

                                       88
court abused its discretion in ruling that this evidence was relevant.

     (e) McIver also complains that the State improperly elicited

testimony regarding the relative merits of Emory Hospital and

Grady Hospital with regard to treating gunshot wounds and their

distance from the site of the shooting, ostensibly to show that McIver

intentionally directed Carter to drive to Emory in order to delay

Diane’s treatment and increase the likelihood of her death. As noted

above in footnote 4, the State acknowledged during oral argument

in this Court that no evidence was presented at trial that McIver

believed that Grady was better equipped than Emory to treat

gunshot wounds or that he intentionally directed Carter to drive to

Emory to avoid going to Grady. Accordingly, this evidence was not

relevant and should have been excluded.

     (f) We reach a different conclusion with regard to evidence of

McIver’s demeanor at the hospital. McIver complains that the State

elicited irrelevant testimony from hospital personnel that McIver



$4.6 million at her death, while the sale realized $67,848 – any prejudicial
effect likewise seems small.
                                    89
shed “no tears” when told that Diane had died, that he was very

calm, and that he did not appear to be upset or distraught. From

this, the State argued in closing that McIver “show[ed] none of the

universal signs of grief.” The trial court denied McIver’s motion in

limine to exclude this evidence and admitted it at trial over his

objection. Evidence of a defendant’s “condition and demeanor” near

the time of the alleged crimes generally is relevant and admissible,

see Morgan v. State, 307 Ga. 889, 895 (3) (a) (838 SE2d 878) (2020),

including witness testimony regarding his or her “perception of [the

defendant’s] demeanor at that time.” (Citations omitted.) Snipes v.

State, 309 Ga. 785, 792 (3) (b) (i) (848 SE2d 417) (2020). McIver

makes no argument that would take the challenged evidence outside

the operation of this general principle. Accordingly, the trial court

did not abuse its discretion in admitting this testimony about

McIver’s demeanor at the hospital.

     (g) Finally, McIver contends that the State used a “constant

drumbeat of racial animus” to “inflame the passion of the jury,”

pointing both to evidence and argument by the State to support this

                                 90
contention.

     First, a witness testified that McIver told him why he asked for

his gun when Diane and Carter decided to take the Edgewood

Avenue exit from the Downtown Connector: “He [i.e., McIver] was

concerned because of the people that were around, homeless people,

maybe they were carjackers. I didn’t know who they all were. Maybe

they were Black Lives Matter protesters.” McIver asserts that the

State brought one of the charges of influencing a witness – as to

which the trial court granted a directed verdict of acquittal – for the

sole purpose of getting this testimony admitted at trial by the

witness in question, and that its probative value was substantially

outweighed by the danger of unfair prejudice and thus should have

been excluded under Rule 403.

     Even putting aside the relevance of this testimony to the

witness-influencing count, McIver’s testimony was relevant to show

what he was thinking in the time leading up to the shooting, and it

was highly probative on that issue because it was McIver’s own

description of why he asked for his gun. While McIver argues that

                                  91
the testimony implied that he was prejudiced against the protesters

on account of their race and thus that he was a person of bad

character, any such prejudice did not substantially outweigh the

probative value of the testimony. Accordingly, the trial court did not

abuse its discretion in admitting this evidence. See Edwards v.

State, 308 Ga. 176, 183 (2) (839 SE2d 599) (2020) (appellant’s

explanation in recorded telephone call of events surrounding fatal

shooting was “highly probative” even though it “may have cast

appellant in an unfavorable light” (Citations omitted.)).

     For similar reasons, we conclude that the trial court did not

abuse its discretion in admitting the testimony of Dr. Marty Sellers,

one of the two doctors who told McIver that Diane had died.

Specifically, Dr. Sellers testified that when McIver entered the

consulting room, the other doctor, Dr. Blayne Sayed, asked McIver

to sit down, and McIver responded, “Don’t tell me what to do, boy.”

McIver moved in limine to exclude this evidence as irrelevant and

unfairly prejudicial because it would “[a]ppeal to racial bias” and

“inject . . . racial issues into a trial that has nothing to do with race.”

                                    92
The record shows, however, that Dr. Sayed did not testify at trial,

and Dr. Sellers did not testify about Dr. Sayed’s race, ethnicity, or

age. The trial court ruled that this testimony was relevant as it

showed McIver’s statements and demeanor during the aftermath of

the shooting, and that its probative value was not outweighed by

any unfair prejudice. We conclude that the trial court did not abuse

its discretion in so ruling. 63

      Evidence is intrinsic when it pertains to the chain of
      events explaining the context, motive, and set-up of the
      crime, and is admissible so long as it is linked in time and
      circumstances with the charged crime, forms an integral
      and natural part of an account of the crime, or is
      necessary to complete the story of the crime for the jury.
      There is no bright-line rule regarding how close in time
      evidence must be to the charged offenses, or requiring
      evidence to pertain directly to the victims of the charged
      offenses, for that evidence to be admitted properly as
      intrinsic evidence.

      63   The trial court also stated that this evidence was admissible to
impeach by contradiction the testimony elicited by the defense on cross-
examination portraying McIver as a grieving husband and “the consummate
Southern gentleman who’s polite to everyone . . . . [and] just an all around
super good guy.” But a character trait may be proved or rebutted only by
testimony as to reputation or in the form of an opinion, unless the character
trait “is an essential element of a charge, claim, or defense or when an accused
testifies to his or her own character.” (Citations, punctuation, and footnote
omitted.) Griffin v. State, 309 Ga. 860, 873 (5) (b) (849 SE2d 191) (2020) (citing
OCGA § 24-4-405). Dr. Sellers’ testimony as to a single instance of conduct on
McIver’s part did not fall within this rule.
                                       93
(Citations and punctuation omitted.) Hughes v. State, 312 Ga. 149,

152 (1) (861 SE2d 94) (2021). Evidence of McIver’s statements at the

hospital, shortly after the shooting and at or near the time of Diane’s

death, was closely linked in time and circumstances to the shooting

and was an integral part of the account of the event. And while

intrinsic evidence may be excluded under Rule 403 if its probative

value is substantially outweighed by unfair prejudice, see Hughes,

312 Ga. at 153 (1), this evidence, while not particularly probative,

was also not particularly prejudicial, especially given that Dr. Sayed

did not testify at trial and his age and ethnicity were not made

known to the jury.     Therefore, the trial court did not abuse its

discretion in admitting this testimony.

     Finally, with respect to McIver’s contentions as to improper

argument by the State in which it was stated or implied that McIver

harbored racial prejudice, we caution the State and the trial court to

be mindful of the impropriety of such arguments if there is a retrial.

While several portions of the State’s closing argument were


                                  94
questionable,64 we note particularly and with disapproval the

prosecutor’s display of a PowerPoint slide with a bullet point reading

“KKK” during his closing argument. 65 Questioned at oral argument

in this Court, the State ultimately acknowledged that no evidence

was produced at trial to support any inference that the Ku Klux

Klan was relevant to this case.

     McIver enumerates the prosecutor’s conduct as error, and he

included in his appellate brief a still frame from a video recording of

the prosecutor’s closing argument, showing the prosecutor gesturing

towards the offending slide in the courtroom. But McIver did not

object at trial, and “we do not review unpreserved challenges to

closing arguments in non-death penalty cases, even for plain error.”

(Citation omitted.) Moon v. State, 311 Ga. 421, 426 (4) (858 SE2d 18)

(2021).




     64  As McIver notes, the State emphasized in closing argument both the
Black Lives Matter statement and the statement to Dr. Sellers, making several
pointed comments that, from the cold transcript, appear aimed at suggesting
that McIver was racially biased.
      65 This bullet point appeared on the PowerPoint slide immediately below

one referencing “Black Lives Matter” protesters.
                                     95
     While this instance of the prosecutor’s conduct therefore

cannot be reviewed as potential reversible error, we strongly caution

the State that this or any similar behavior is not to be repeated upon

any retrial of this case. We have repeatedly noted that in the absence

of relevance, “racial bias or prejudice should not be injected into the

proceedings, as such issue could tend to destroy the impartiality of

the jury and because it would not be relevant.” (Citation and

punctuation omitted.) Merritt v. State, 311 Ga. 875, 884 (3) (860

SE2d 455) (2021); see also Boring v. State, 289 Ga. 429, 434 (711

SE2d 634) (2011) (link between evidence and appellant’s purported

satanic beliefs was “forged only via the State’s opening statement

and closing argument, which itself was improper.” (Citations

omitted.)). Moreover,

     [t]he responsibility of a public prosecutor differs from that
     of the usual advocate; his duty is to seek justice, not
     merely to convict. . . . It has often been stated that it is
     the duty of a prosecuting attorney to see that justice is
     done and nothing more. That duty should not be forgotten
     in an excess of zeal or the eager quest for victory in his
     case. The people of the state desire merely to ascertain
     beyond a reasonable doubt that the accused is guilty of
     the crime charged, and do not countenance any

                                  96
     unfairness upon the part of their representatives in court.

(Citations and punctuation omitted.) Carr v. State, 267 Ga. 701, 712

(10) (482 SE2d 314) (1997), overruled in part on other grounds by

Clark v. State, 271 Ga. 6 (5) (515 SE2d 155) (1999); see also Smith

v. State, 288 Ga. 348, 355-356 (10) (b) (703 SE2d 629) (2010) (“In this

regard, we must remind all prosecutors in this State that it is not

their job to pursue stunts and antics during their closing arguments

that are designed merely to appeal to the prejudices of jurors.”)

      Judgment affirmed in part and reversed in part. All the
Justices concur, except Peterson, J., not participating, and LaGrua,
J., disqualified.




                                  97